Exhibit 10.1

 

 

 

20004 DELAWARE INC.

- and -

PALM MEADOWS ESTATES, LLC

- and -

GPRA THOROUGHBRED TRAINING CENTER, INC.

 

 

 

 

 

--------------------------------------------------------------------------------

PALM MEADOWS
PALM BEACH COUNTY, FLORIDA

AGREEMENT OF PURCHASE AND SALE

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE 1

INTERPRETATION

1.1

Definitions

2

1.2

Extended Meanings

6

1.3

Headings

6

1.4

Currency

6

1.5

Severability

6

1.6

Governing Law

6

1.7

Time

6

1.8

Schedules

7

 

 

 

ARTICLE 2

AGREEMENT OF PURCHASE AND SALE

2.1

Purchase and Sale

7

2.2

Initial Deliveries by Vendor and GPRA

7

2.3

Physical Inspections

9

2.4

Purchaser’s Investigations

10

 

 

 

ARTICLE 3

PURCHASE PRICE

3.1

Method of Payment of Purchase Price

11

3.2

Adjustments

11

3.3

Holdback

13

 

 

 

ARTICLE 4

CONDITIONS OF CLOSING

4.1

Conditions for Vendor and GPRA

14

4.2

Conditions for Purchaser

14

4.3

Non-Satisfaction of Conditions

16

4.4

Reasonable Efforts to Satisfy Conditions

16

4.5

Separate Tax Parcel

16

 

 

 

ARTICLE 5

TITLE

5.1

Search of Title

17

 

 

 

ARTICLE 6

CLOSING MATTERS

6.1

Closing Arrangements

17

6.2

Transfer of Development Rights

18

6.3

Vendor’s Documents

18

6.4

Purchaser’s Documents

19

6.5

Taxes and Fees

19

6.6

Escrow Closing

20

 

i


--------------------------------------------------------------------------------


 

ARTICLE 7

REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1

Representations, Warranties and Covenants of the Vendor

20

7.2

Representations, Warranties and Covenants of GPRA

24

7.3

Representations and Warranties of the Purchaser

27

7.4

Survival

28

7.5

Non-Waiver

29

 

 

 

ARTICLE 8

INTERIM MATTERS

8.1

Interim Period

29

8.2

Approvals of the Purchaser

29

8.3

Notice of Default

29

8.4

Approvals

30

8.5

Risk of Condemnation and Eminent Domain

30

8.6

General Covenants of the Vendor

31

8.7

General Covenants of GPRA

31

8.8

General Covenants of the Purchaser

32

 

 

 

ARTICLE 9

ENVIRONMENTAL INDEMNIFICATION

9.1

Environmental Indemnification by the Vendor

32

9.2

Assignability of Environmental Indemnification

33

 

 

 

ARTICLE 10

PROFIT PARTICIPATION

10.1

Profit Participation

33

 

 

 

ARTICLE 11

GENERAL

11.1

As-Is/Where-Is Transaction

35

11.2

No Registration

36

11.3

Obligations as Covenants

36

11.4

Tender

36

11.5

Relationship of the Parties

36

11.6

Amendment of Agreement

36

11.7

Notices

36

11.8

Lawyers as Agents

37

11.9

Confidentiality

38

11.10

No Solicitation

38

11.11

Further Assurances

38

11.12

Entire Agreement

38

11.13

Waiver

38

11.14

Survival after Termination

38

11.15

Survival

39

11.16

Assignment

39

11.17

Successors and Assigns

39

11.18

Counterparts

39

 

ii


--------------------------------------------------------------------------------


AGREEMENT OF PURCHASE AND SALE

MEMORANDUM OF AGREEMENT made as of the 27th day of March, 2007.

B E T W E E N:

20004 DELAWARE INC.,
(hereinafter referred to as the “Purchaser”),

OF THE FIRST PART,

- and -

PALM MEADOWS ESTATES, LLC,

(hereinafter referred to as the “Vendor”),

OF THE SECOND PART,

- and -

GPRA THOROUGHBRED TRAINING CENTER, INC.,

(hereinafter referred to as “GPRA”),

OF THE THIRD PART.

WHEREAS the Vendor is the owner of the Subject Assets (as hereinafter defined);

WHEREAS GPRA is the owner of the Development Rights (as hereinafter defined);

WHEREAS the Vendor wishes to sell the Subject Assets and the Purchaser wishes to
purchase the Subject Assets from the Vendor on the terms and conditions
contained in this Agreement;

AND WHEREAS GPRA wishes to sell the Development Rights and the Purchaser wishes
to purchase the Development Rights from GPRA on the terms and conditions
contained in this Agreement;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement and the sum of $10.00 paid by each of the Vendor, GPRA and the
Purchaser to the other and for other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged), the parties hereto
covenant and agree as follows:


--------------------------------------------------------------------------------


ARTICLE 1
INTERPRETATION

1.1                                                                              
Definitions

In this Agreement the terms defined in this Section 1.1 shall have the following
meanings, unless the context expressly or by necessary implication otherwise
requires:

“Adjustment Date” means the Closing Date;

“Adjustments” has the meaning ascribed thereto in Section 3.2;

“Agreement”, “this Agreement”, “the Agreement”, “hereto”, “hereof”, “herein”,
“hereby”, “hereunder” and similar expressions mean or refer to this Agreement,
as amended or supplemented from time to time in writing by the parties hereto;

“Applicable Laws” means all statutes, laws, by-laws, regulations, ordinances and
orders of governmental or other public authorities having jurisdiction;

“Approved Contracts” means any Contracts entered into after the date of this
Agreement for which the Purchaser has been given its approval in accordance with
Section 8.2;

“Approved Leases” means any Leases entered into after the date of this Agreement
for which the Purchaser has been given its approval in accordance with Section
8.2;

“Article”, “Section” and “Subsection” mean and refer to the specified Article,
Section and Subsection of this Agreement;

“Balance” has the meaning ascribed thereto in Section 3.1;

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or obligated to close under the laws of the
United States of America or the State of Florida;

“Claims” means claims, suits, proceedings, liabilities, obligations, losses,
damages, penalties, judgments, costs, expenses, fines, disbursements, legal fees
on a substantial indemnity basis, interest, demands and actions of any nature or
any kind whatsoever;

“Closing” means the closing of the Transaction;

“Closing Date” means March 28, 2007, as such date may be extended in accordance
with the provisions of this Agreement, or such other date as the Vendor, GPRA
and the Purchaser may agree in writing;

“Closing Documents” means the agreements, instruments and other deliveries to be
delivered on the Closing pursuant to Sections 6.3 and 6.4;

2


--------------------------------------------------------------------------------


“Comprehensive Plan” means the Palm Beach  County 1989 Comprehensive Plan, Land
Use Element;

“Contracts” means any contracts and agreements entered into by the Vendor or by
which the Vendor is bound in respect of the severance, development,
construction, management, leasing, maintenance or operation of the Lands;

“Deed” has the meaning ascribed thereto in Subsection 6.3(a);

“Development Rights” means all of the transferable rights to develop residential
dwelling units available to the Palm Meadows Training Center Lands and owned by
GPRA, calculated in accordance with Applicable Laws, including Section 5 of the
ULDC;

“Due Diligence” has the meaning ascribed thereto in Section 2.4(a);

“Due Diligence Date” means March 27, 2007;

“Encumbrances” means all mortgages, pledges, charges, liens, debentures, trust
deeds, assignments by way of security, security interests, conditional sales
contracts or other title retention agreements or similar interests or
instruments charging, or creating a security interest in the Subject Assets or
any part thereof or interest therein, and any agreements, leases, licences,
occupancy agreements, options, easements, rights of way, restrictions,
executions or other encumbrances (including notices or other registrations in
respect of any of the foregoing) affecting title to the Subject Assets or any
part thereof or interest therein;

“Environmental Laws” means all applicable federal, state, municipal and local
laws, including without limitation all statutes, by-laws and regulations and all
orders, directives and decisions rendered by, and policies, instructions,
guidelines and similar guidance of, any ministry, department or administrative
or regulatory agency relating to the protection of the environment, occupational
health and safety or the manufacture, processing, distribution, use, treatment,
storage, disposal, packaging, transport, handling, containment, clean-up or
other remediation or corrective action of any Hazardous Substances;

“Environmental Permits” means all licences, permits, approvals, consents,
certificates, registrations and other authorizations issued pursuant to
Environmental Laws;

“Environmental Reports” means reports, audits and studies of the nature
described in Subsections 2.2(i);

“Escrow Agent” has the meaning ascribed thereto in Section 6.1;

“Estimated Remaining Environmental Costs Amount” has the meaning ascribed
thereto in Section 3.3;

“Execution Date” means the date as of which this Agreement is made, as set out
in the first page of this Agreement;

3


--------------------------------------------------------------------------------


“Existing Contracts” means Contracts in force on the date of this Agreement,
which are listed on Schedule C attached hereto;

“Existing Leases” means Leases in force on the date of this Agreement, which are
listed on Schedule D attached hereto;

“Final Adjustment Date” has the meaning ascribed thereto in Section 3.2;

“Governmental Authority” means any government, regulatory authority, government
department, agency, commission, board, tribunal or court having jurisdiction
over the property;

“Hazardous Substances” means any pollutants, contaminants, chemicals,
deleterious substances, waste (including without limitation industrial, toxic or
hazardous wastes), petroleum or petroleum products, asbestos, PCBs, underground
storage tanks and the contents thereof, flammable materials, radioactive
materials, and/or molds as defined in Environmental Laws;

“Holdback Amount” has the meaning ascribed thereto in Section 3.3;

“Indemnity Period” has the meaning ascribed thereto in Section 9.1;

“Interim Closing Documents” has the meaning ascribed thereto in Section 6.6;

“IRR” has the meaning ascribed thereto in Subsection 10.1(a);

“Lands” means the fee simple interest in lands and premises having an area of
approximately 157 acres located on the east side of Lyons Road, about ½ mile
north of Boynton Beach Boulevard in Unincorporated Palm Beach County, Florida
and spanning from Lyons Road westward to Florida’s Turnpike, and legally
described in the attached Schedule A, together with any and all improvements
located on or in the Lands and any and all development and density rights,
easements, rights-of-way and other rights and interests appurtenant thereto and
any and all improvements located therein;

“Leases” means any agreements to lease, leases, renewals of leases and other
rights (including licences) granted by or on behalf of the Vendor or its
predecessors in title as owner of the Lands which entitle any Person to possess
or occupy any space on or within the Lands, together with all security,
guarantees and indemnities relating thereto, other than the oral arrangements
between the Vendor and the occupants of the Residences;

“Non-Waiver Notice” has the meaning ascribed thereto in Subsection 2.4(b);

“Notice” has the meaning ascribed thereto in Section 11.6;

“Palm Meadows Training Center Lands” means the lands legally described on
Schedule B;

4


--------------------------------------------------------------------------------


“Permits” means, to the extent assignable, all the right, title, benefit and
interest of the Vendor in any and all licenses (other than pari mutuel or other
horse racing or gaming related licenses), franchises, governmental and other
approvals, development rights and permits relating to the Lands in the Vendor’s
possession or control;

“Permitted Encumbrances” means unregistered and registered encumbrances, liens,
agreements and other instruments affecting the Lands which have been accepted by
the Purchaser by notice in writing to the Vendor on or before the Due Diligence
Date or have been deemed to be accepted by the Purchaser as per the terms of
Subsection 4.2(l);

“Person” means an individual, partnership, corporation, trust, unincorporated
organization, government, or any department or agency thereof, and the
successors and assigns thereof or the heirs, executors, administrators or other
legal representatives of an individual;

“Profit Participation” has the meaning ascribed thereto in Subsection 10.1(a);

“Purchase Price” means the amount of Thirty Five Million Dollars
($35,000,000.00) subject to the adjustments provided for in Section 3.2 and the
Holdback Amount;

“Purchaser’s Solicitors” means Davies Ward Phillips & Vineberg LLP, Suite 4400,
1 First Canadian Place, 100 King Street West, Toronto, Ontario, Canada or such
other firm or firms of solicitors acting for the Purchaser and notice of which
is provided to the Vendor in accordance with this Agreement;

“Registration Documents” has the meaning ascribed thereto in Section 6.6 hereof;

“Requisitions Notice” has the meaning ascribed thereto in Section 5.1;

“Statement of Adjustments” has the meaning ascribed thereto in Section 3.2;

“Subject Assets” means the Lands, the Existing Leases, the Existing Contracts,
the Permits, the Environmental Permits and all other assets, undertaking and
property, tangible or intangible, of the Vendor, if any, relating exclusively to
the Lands;

“Tenants” means all Persons having a right to possess or occupy the Lands or any
part thereof now or hereafter pursuant to a Lease;

 “Time of Closing” means 9:00 a.m. (Toronto time) on the Closing Date, or such
other time on the Closing Date as the Vendor, GPRA and Purchaser may agree;

“Title Commitment” has the meaning ascribed thereto in Subsection 4.2(k);

“Title Insurer” means Fidelity National Title Insurance Company;

“Transaction” means the transaction of purchase and sale of the Subject Assets
and the Development Rights provided for in this Agreement;

“ULDC” means the Unified Land Development Code for Palm Beach Country, Florida;

5


--------------------------------------------------------------------------------


“Vendor Request” has the meaning ascribed thereto in Subsection 10.1(d); and

“Vendor’s Solicitors” means Akerman Senterfitt, One Southeast Third Avenue,
28th Floor, Miami, FL, USA 33131-1714, or such other firm or firms of solicitors
acting for the Vendor from time to time and notice of which is provided to the
Purchaser in accordance with this Agreement.

1.2                                                                              
Extended Meanings

Words importing the singular include the plural and vice versa.  Words importing
the masculine gender include the feminine and neuter genders.

1.3                                                                              
Headings

The division of this Agreement into Articles, Sections, Subsections and other
subdivisions, the insertion of headings and the inclusion of a table of contents
are for convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

1.4                                                                              
Currency

Unless otherwise expressly stated in this Agreement, all references to money
shall refer to U.S. currency.

1.5                                                                              
Severability

If any provision contained in this Agreement which is not a fundamental term
hereof, or its application to any Person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement or the application of
such provision to Persons or circumstances other than those to which it is held
invalid or unenforceable shall not be affected, and each provision of this
Agreement shall be separately valid and enforceable to the fullest extent
permitted by law.

1.6                                                                              
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida and the applicable laws of the United States of America. 
References to statutes shall be deemed to be references to such statutes as they
exist on the date of this Agreement.

1.7                                                                              
Time

Time shall be of the essence of this Agreement.  Except as expressly set out in
this Agreement, the computation of any period of time referred to in this
Agreement shall exclude the first day and include the last day of such period. 
If the time limited for the performance or completion of any matter under this
Agreement expires or falls on a day that is not a Business Day, the time so
limited shall extend to the next following Business Day.  The time limited for
performing or completing any matter under this Agreement may be extended or

6


--------------------------------------------------------------------------------


abridged by an agreement in writing by the parties or by their respective
solicitors. All references herein to time are references to Toronto time.

1.8                                                                              
Schedules

The following schedules form part of this Agreement:

Schedule A

-

Legal Description of the Lands

 

 

 

 

 

Schedule B

-

Legal Description of the Palm Meadows Training Center Lands

 

 

 

 

 

Schedule C

-

List of Existing Contracts

 

 

 

 

 

Schedule D

-

List of Existing Leases

 

ARTICLE 2
AGREEMENT OF PURCHASE AND SALE

2.1                                                                              
Purchase and Sale

The Purchaser hereby offers and agrees to purchase the Subject Assets from the
Vendor and the Development Rights from GPRA, and each of the Vendor and GPRA
hereby agrees to sell the Subject Assets and the Development Rights,
respectively, to the Purchaser, all for the Purchase Price (to be paid entirely
to the Vendor, on behalf of itself and GPRA, as provided herein, and allocated
by the Vendor and GPRA in their sole discretion and without the involvement of
the Purchaser) in accordance with, and subject to, the terms and conditions of
this Agreement.

2.2                                                                              
Initial Deliveries by Vendor and GPRA

No later than 5:00 p.m. on the Business Day prior to the Closing Date, the
Vendor shall have delivered to the Purchaser the following in respect of the
Subject Assets:

(a)                                  (i) copies of all Existing Leases; and (ii)
a copy of each notice of default, if any, received or sent by or on behalf of
the Vendor in respect of any Existing Lease if the default referred to in such
notice is still outstanding;

(b)                                 (i) copies of all Existing Contracts; and
(ii) a copy of each notice of default, if any, received or sent by or on behalf
of the Vendor in respect of any Existing Contract if the default referred to in
such notice is still outstanding;

(c)                                  the most current survey of the Lands, if
any, in the Vendor’s possession, which shows the Lands, as currently
constituted, together with all title deeds in respect of the Lands;

(d)                                 all plans, specifications, drawings and
operation manuals relating to the Lands in the possession or control of the
Vendor;

7


--------------------------------------------------------------------------------


(e)                                  copies of realty tax assessments, notices
and tax bills relating to the Lands in the possession or control of the Vendor
and copies of any notices of any outstanding realty tax appeals and
correspondence relating thereto;

(f)                                    a list of outstanding work orders,
notices, directives and letters of non-compliance issued by any governmental or
other authority affecting the Lands, if any, and a copy of each of them of which
the Vendor has received written notice;

(g)                                 a list of all outstanding litigation,
arbitration, mediation or other proceedings affecting or relating to the Lands
to which the Vendor is a party or in respect of which it has been formally
notified and of all threatened litigation, arbitration, mediation or other
proceedings affecting or relating to the Lands of which the Vendor has received
written notice;

(h)                                 a list of any third party consents, waivers
or assumptions which are necessary to permit the conveyance of the Subject
Assets to the Purchaser;

(i)                                     all reports, audits or studies relating
to environmental matters in respect of the Lands (including, without limitation,
compliance of the Lands with Environmental Laws) which is in the possession or
control of the Vendor (including, without limitation, any such document prepared
for any purchaser or prospective purchaser which is in the possession or control
of the Vendor);

(j)                                     copies of each report, audit or study of
the soil conditions of the Lands, or any part thereof, prepared by a Person
other than the Vendor or its manager which is in the possession or control of
the Vendor;

(k)                                  copies of each report, audit or study
relating to the physical condition of the Lands, or any part thereof, prepared
by a Person other than the Vendor or its manager which is in the possession or
control of the Vendor (including, without limitation, any such document prepared
for any purchaser or prospective purchaser which is in the possession or control
of the Vendor);

(l)                                     copies of all architectural agreements,
engineering agreements, development agreements, development permits, building
permits, occupancy permits and other operating permits and licences relating to
the Lands and all agreements with and permits and licences from federal, state
or municipal Governmental Authorities or owners of adjoining lands relating to
the development or operation of the Lands, in each case in the Vendor’s
possession or control;

(m)                               evidence, reasonably satisfactory to the
Purchaser, that the Lands constitute a properly subdivided, legally existing lot
or parcel of land that may be legally conveyed by the Vendor to the Purchaser at
Closing without any further approval by any Governmental Authority;  and

(n)                                 such other written information,
correspondence and documentation relating to the Subject Assets that is in the
possession or control of the Vendor and which the Purchaser requests, acting
reasonably.

8


--------------------------------------------------------------------------------


No later than 5:00 p.m. on the Business Day prior to the Closing Date, GPRA
shall have delivered to the Purchaser such written information, correspondence
and documentation relating to the Development Rights that is in the possession
or control of GPRA.

As used in this Section 2.2, the terms “control of the Vendor” and “control of
GPRA” shall be limited to, in addition to the Vendor and GPRA, as applicable,
materials in the possession of management of Magna Entertainment Corp., legal
counsel to the Vendor and GPRA, as applicable, or any consultants, advisors or
other third party professionals commissioned, retained or instructed by the
Vendor or GPRA, as applicable.  Notwithstanding any other provision in this
Agreement to the contrary, it is acknowledged and agreed that the Vendor has
specifically excluded from the foregoing materials contemplated in Subsections
2.2(a) — (n), and thereby has not provided to the Purchaser, the Vendor’s
financial projections, forecasts, budgets, appraisals and internal memoranda
relating to the Lands.

The Vendor will execute and deliver to the Purchaser within two (2) Business
Days after receipt of a written request from the Purchaser or the Purchaser’s
Solicitors, authorizations that may be sent by the Purchaser or the Purchaser’s
Solicitors to Governmental Authorities that authorizes such Governmental
Authorities to reveal to the Purchaser and the Purchaser’s Solicitors all
information, if any, on any files they have in respect of the Lands.

Upon compliance by the Vendor with all of its obligations set out in the
preceding paragraphs of this Section 2.2, the Vendor shall deliver to the
Purchaser a notice stating that it has done so.

Any lists, documentation or other information provided by the Vendor or GPRA
pursuant to this Section shall be amended or supplemented, as necessary from
time to time, until 5:00 p.m. on the second (2nd) Business Day immediately
preceding the Due Diligence Date.  In addition, if either the Vendor or GPRA
becomes aware of a failure to provide any document or other information that it
is required to provide in accordance with this Section at any time prior to the
Due Diligence Date, it shall forthwith advise the Purchaser in writing of such
failure and deliver such information to the Purchaser.  In the event of any such
failure by either the Vendor or GPRA, at the Purchaser’s discretion, the Due
Diligence Date and the Closing Date shall each automatically be extended to the
date which is five (5) Business Days after the Purchaser receives such document
or information from the Vendor or GPRA, as applicable.

2.3                                                                              
Physical Inspections

(a)          At any time, and from time to time prior to Closing, and upon prior
notice in writing to the Vendor from the Purchaser of at least one (1) Business
Day (or, in respect of the physical inspections of particular premises that are
leased on or within the Lands, such longer notice period as the Vendor advises
the Purchaser is necessary to comply with the terms of the relevant Existing
Leases or the Approved Leases (if any)), the Purchaser and/or its
representatives shall be entitled to enter onto the Lands on any Business Day,
at the Purchaser’s sole risk and expense, for the purpose of conducting
examinations, investigations, inspections, tests and audits relating to the
Subject Assets.  Without limiting the generality of the foregoing, such
examinations, investigations, inspections, tests and audits may include:

(i)             environmental audits, assessments or inspections of the Lands;
and

9


--------------------------------------------------------------------------------


(ii)          tests relating to soil, groundwater and underground conditions of
the Lands.

Notwithstanding the foregoing, the Purchaser agrees not to conduct any invasive
tests relating to soil, groundwater and underground conditions of the Lands.

(b)          The Vendor shall execute such authorizations as are submitted by
the Purchaser’s Solicitors to the Vendor’s Solicitors in order to enable the
Purchaser’s Solicitors to obtain information from Governmental Authorities
concerning the Lands, which authorizations are to be executed and delivered
within two (2) Business Days after submission to the Vendor’s Solicitors, and
which authorizations may request information but shall not request or suggest
inspections by any Authority.

(c)          Unless the Vendor otherwise agrees in writing, the Purchaser and
its representatives shall not enter onto the Lands and perform such
investigations, inspections, tests or audits unless accompanied by a
representative of the Vendor, provided that the Vendor shall make a
representative available on a reasonable basis upon receiving such notice.  For
greater certainty, nothing herein shall restrict the Purchaser from enjoying the
same access to the Lands as would any other member of the public enjoying lawful
access to the Lands.  The Purchaser shall pay all costs of any repairs required
to be made to the Lands as a result of the aforesaid investigations,
inspections, tests and audits, and shall fully indemnify the Vendor from all
costs of repairing any damage caused by such inspections, tests or audits and
all Claims relating to any such inspections, tests and audits and from all
Claims incurred by the Vendor as a result thereof including, without limitation,
any builders’ liens registered against the Lands as a result thereof.  This
indemnity shall survive termination of this Agreement regardless of the cause of
such termination. If the Purchaser does not perform such repairs, the Vendor
shall have the right to perform, or cause to be performed, such work and to
obtain reimbursement for the reasonable, out-of-pocket costs of such work from
the Purchaser, provided that the Vendor shall, if possible in the circumstances,
provide the Purchaser with advance written notice of the work to be done, but
the failure to give such notice shall not affect the rights of the Vendor
hereunder or otherwise render the Vendor liable to the Purchaser.

(d)          The provisions of this Section 2.3 shall survive the termination of
this Agreement.

2.4                                                                              
Purchaser’s Investigations

(a)          On or before 5:00 p.m. on the Due Diligence Date the Purchaser may
conduct (subject to compliance with other relevant provisions of this Agreement)
all investigations, inspections, reviews, tests and audits relating to the Lands
(including, without limitation, title to the Subject Assets and compliance with
Applicable Laws) and the Transaction (collectively referred to herein as the
“Due Diligence”) which the Purchaser deems necessary or desirable in its
discretion.

(b)          The obligation of the Purchaser to complete the Transaction
pursuant to this Agreement is subject to the condition that the Purchaser is
satisfied with the Due Diligence in its sole and absolute discretion on or
before 5:00 p.m. on the Due Diligence Date.  The Purchaser shall be deemed to be
satisfied with the results of its Due Diligence unless it delivers to the Vendor
on or before 5:00 p.m. on the Due Diligence Date a written notice (the
“Non-Waiver

10


--------------------------------------------------------------------------------


Notice”) stating that it does not waive the condition contained in this
Subsection 2.4(b).  If the Purchaser delivers the Non-Waiver Notice to the
Vendor prior to 5:00 p.m. on the Due Diligence Date, then this Agreement shall
automatically terminate at such time and, upon such termination, the Purchaser
and the Vendor shall be released from all obligations under this Agreement
(except for those obligations which are expressly stated to survive the
termination of this Agreement).

ARTICLE 3
PURCHASE PRICE

3.1                                                                              
Method of Payment of Purchase Price

               On Closing, the Purchase Price shall be satisfied by payment to
the Vendor, or as the Vendor directs in writing, by wire transfer of an amount
(the “Balance”) equal to the Purchase Price, as adjusted pursuant to Section
3.2, less the Holdback Amount.

               Each of the Vendor and GPRA acknowledges that the Purchase Price
represents full payment for both the Lands and the Development Rights, is to be
paid entirely to the Vendor, as provided herein, on behalf of itself and GPRA,
and is to allocated by the Vendor and GPRA in their sole discretion and without
the involvement of the Purchaser.

3.2                                                                              
Adjustments

(a)          The Purchase Price shall be adjusted as set out in this Section
(such adjustments being referred to herein as the “Adjustments”).  Adjustments
shall be made as of the Adjustment Date and the Adjustment Date itself shall be
for the account of the Purchaser, such that except as herein otherwise provided:
(i) the Vendor shall be responsible for all expenses and entitled to all
revenues accrued from the Lands for the period ending on the day prior to the
Adjustment Date; and (ii) the Purchaser shall be responsible for all expenses
and shall be entitled to all revenues accruing from the Lands from and including
the Adjustment Date.

(b)          The Vendor (or its or the Purchaser’s agent) shall prepare and
deliver to the Purchaser at least one (1) Business Day prior to Closing a
statement (the “Statement of Adjustments”) of the Adjustments to be made on
Closing with all Adjustments made as of the Closing Date. The Statement of
Adjustments shall have annexed to it complete details of the calculations used
by the Vendor to arrive at all debits and credits on the Statement of
Adjustments.  The Vendor shall give to the Purchaser access to the Vendor’s
working papers and back up materials in order to confirm the Statement of
Adjustments.

               If the final cost or amount of any item which is to be adjusted
on Closing cannot be determined at Closing, then an initial Adjustment for such
item shall be made at Closing, such amount to be estimated by the Vendor and the
Purchaser, each acting reasonably, on the basis of the best evidence available
at the Closing as to what the final cost or amount of such item will be.  In
each case when such cost or amount is determined the Vendor or the Purchaser, as
the case may be, shall within thirty (30) days thereafter provide a complete
statement of such final determination to the other and within thirty (30) days
thereafter (or if there is a dispute over such amount, within thirty (30) days
after the matter is determined by the accountants pursuant to Subsection 3.2(d))
the necessary adjusting payment shall be made.

11


--------------------------------------------------------------------------------


(c)          The Purchaser shall provide the Vendor and its auditors, during
normal business hours at any time and from time to time after Closing upon
reasonable prior notice to the Purchaser, access to the books, files and records
of the Purchaser, for the purpose of calculating or verifying the amount of any
Adjustments.  In the absence of agreement by the parties hereto, the final cost
or amount of an item shall be determined by a firm of chartered accountants
appointed jointly by the Vendor and the Purchaser within ten (10) Business Days
after the issue is referred by one of the parties to the accountants for such
determination.  The cost of such accountants’ determination shall be shared
equally between the parties hereto.

(d)          No Adjustments (including readjustments of amounts initially
adjusted for at Closing) may be claimed by either party after the first
anniversary of the Closing (the “Final Adjustment Date”).  Based solely upon the
Adjustments (including readjustments) claimed by either party before the Final
Adjustment Date, the Purchaser shall prepare and deliver to the Vendor on or
before the twentieth (20th) day of the calendar month following the month in
which the Final Adjustment Date occurs (or, if such day is not a Business Day on
the next following Business Day) a statement of Readjustments which shall set
out all final Adjustments (including readjustments) that have not previously
been determined and paid and also setting out the amount of the adjusting
payment to be made by the Vendor or the Purchaser, as the case may be, within
thirty (30) days after such statement of Readjustments is delivered to the
Vendor (or if there is a dispute over such statement, within thirty (30) days
after all disputes with respect to such statement are determined by the
accountants pursuant to Subsection 3.2(c)) the necessary adjusting payment shall
be made by the Vendor or the Purchaser, as the case may be.

(e)          The Vendor shall assign to the Purchaser on Closing all of the
Vendor’s rights, title and benefit to all existing realty tax appeals and
reassessments and all refunds of realty taxes for the Lands, if any, together
with a direction to the applicable Government Authority to pay any refund of
realty taxes to the Purchaser and, if any appeal is pending, the authorization
and appointment of the Purchaser to continue such pending appeal; provided that:

(i)             any refund of realty taxes for the Lands in respect of the
period ending on the day preceding the Closing Date shall remain the property of
the Vendor;

(ii)          the Vendor shall make any payments in respect of realty or
business taxes for the period prior to the Closing Date arising from such
reassessments or appeals to the applicable Governmental Authorities;

(iii)       any refund or reassessment for the 2007 calendar year (after
deduction of out-of-pocket expenses in conducting any such appeal or
reassessment, including any commissions payable to agents or consultants) shall
be readjusted as of the Closing Date after the conclusion of any assessment
appeal and notwithstanding such readjustment occurs after the Final Adjustment
Date;

(iv)      to the extent the Purchaser receives payment of any refund or
reassessment for the period prior to the Closing Date, the Purchaser shall hold
such refund or reassessment payment in trust for the Vendor and shall pay to the
Vendor the amount of any such refund or reassessment after

12


--------------------------------------------------------------------------------


                        deducting all reasonable costs and expenses incurred by
the Purchaser in connection with such appeal or reassessment; and

(v)         if, after Closing, the Purchaser wishes to discontinue any realty
tax appeal or reassessment in respect of realty taxes paid or payable for the
Lands during the period ending on the day preceding the Closing Date, the
Purchaser shall give notice to the Vendor and if requested by the Vendor, the
Purchaser shall re-assign to the Vendor all of the Purchaser’s right, title and
benefit to such appeals and reassessments with a direction to the municipality
to pay any resulting rebate of realty taxes to the Vendor.

Notwithstanding any other provision in this Agreement to the contrary, in the
event the Vendor pursues any realty tax appeals and/or reassessments in respect
of the Lands on or after the Closing Date, any payments received by the Vendor
in connection with such appeals and/or reassessments that relate to the period
prior to the Closing Date shall be for the account of the Vendor.  To the extent
the Vendor receives any payments in connection with such appeals and/or
reassessments that relate to the period from and after the Closing Date, the
Vendor shall hold such payments in trust for the Purchaser and forthwith remit
them to the Purchaser.

3.3                                                                              
Holdback

On Closing, Two Hundred Thousand Dollars ($200,000.00) of the Purchase Price
(the “Holdback Amount”) shall be retained by the Purchaser and applied (subject
to this Section 3.3) by the Purchaser towards any costs that the Purchaser,
acting in its sole discretion, incurs in connection with bringing the Lands into
compliance with Environmental Laws and/or removing Hazardous Substances from the
Lands (collectively, the “Environmental Remediation”) to the extent that, as of
the Closing Date, there exists a state of noncompliance with Environmental Laws
or Hazardous Substance on the Lands.  Prior to the 18-month anniversary of the
Closing Date, the Purchaser shall engage an environmental consultant to conduct
an environmental audit to determine the state of the Environmental Remediation
of the Lands, with such audit being commissioned at a time sufficient to permit
the environmental consultant to complete its work and deliver its report no
later than the 18-month anniversary of the Closing Date.  In the event such
environmental audit (a written copy of which shall be provided to the Vendor)
concludes that no further Environmental Remediation of the Lands is required,
the Purchaser shall pay to the Vendor, prior to the 18-month anniversary of the
Closing Date, any remaining Holdback Amount which has not been used to pay for
the Environmental Remediation.  In the event that the environmental audit
indicates that further Environmental Remediation is or may be required, the
costs thereof will be estimated by the environmental consultant and such amount
shall be deducted from the remaining Holdback Amount at such time (if any) and
shall remain the property of the Purchaser (and the Vendor shall have no rights
in respect thereof or entitlement thereto), with the remaining balance of the
Holdback Amount (if any) paid to the Vendor prior to the 18-month anniversary of
the Closing Date (it being acknowledged and agreed that in the event that such
environmental consultant determines that the amount required to complete the
Environmental Remediation is greater than or equal to the remaining Holdback
Amount at such time (if any), then the whole of the remaining balance of the
Holdback Amount shall remain the property of the Purchaser and the Vendor shall
have no rights in respect thereof or entitlement thereto).

13


--------------------------------------------------------------------------------


ARTICLE 4
CONDITIONS OF CLOSING

4.1                         Conditions for Vendor and GPRA

The obligation of each of the Vendor and GPRA to complete the Transaction shall
be subject to the satisfaction of the following conditions:

(a)                                  by Closing, all of the terms, covenants and
conditions of this Agreement to be complied with or performed by the Purchaser
shall have been complied with or performed in all material respects;

(b)                                 on the Closing Date, the representations,
warranties and covenants of the Purchaser set out in Section 7.3 shall be true
or fulfilled, as the case may be; and

(c)                                  by Closing, each of the Vendor and GPRA
shall have obtained the approval of the Board of Directors of Magna
Entertainment Corp.

The conditions set forth in this Section 4.1 are for the sole benefit of the
Vendor and GPRA and each condition may be waived in whole or in part by the
Vendor or GPRA by notice to the Purchaser on or before the applicable date
referred to above.

4.2                         Conditions for Purchaser

The obligation of the Purchaser to complete the Transaction shall be subject to
the satisfaction of the following conditions:

(a)                                  by 5:00 p.m. on the Due Diligence Date, the
Purchaser shall not have delivered a Non-Waiver Notice, it being agreed that the
decision of the Purchaser to deliver such Non-Waiver Notice shall be made by the
Purchaser in its sole and absolute discretion;

(b)                                 by Closing, each of the Vendor and GPRA
shall have obtained the approval of the Board of Directors of Magna
Entertainment Corp. and the Purchaser shall have obtained the approval of the
Board of Directors of MI Developments Inc.;

(c)                                  by Closing, all of the terms, covenants and
conditions of this Agreement to be complied with or performed by each of the
Vendor and GPRA shall have been complied with or performed in all material
respects;

(d)                                 on Closing, the representations, warranties
and covenants of each of the Vendor and GPRA set out in this Agreement shall be
true or fulfilled, as the case may be, in all material respects;

(e)                                  on the Closing Date, no material adverse
change shall have occurred with respect to the Development Rights or the
financial, legal or physical condition of the Subject Assets prior to the Due
Diligence Date;

14


--------------------------------------------------------------------------------


(f)                                    on or before the Closing Date, the Vendor
shall have caused the delivery of all consents and approvals and execution of
all assumptions required in connection with the Transaction under the Permitted
Encumbrances, the Existing Leases, the Approved Leases (if any), the Existing
Contracts and the Approved Contracts (if any);

(g)                                 by the Closing Date, no action or
proceeding, at law or in equity, shall have been commenced by any Person to
enjoin, restrict or prohibit the Closing which has not, by the Closing Date,
been dismissed, quashed or permanently stayed without any further right of
appeal or right to seek leave to appeal;

(h)                                 on the Closing Date there shall not exist
any default or any event which, with the passage of time or the giving of notice
or both, would constitute a default in the performance and/or observance of the
obligations on the part of the Vendor under any of the Existing Leases, the
Approved Leases (if any), the Existing Contracts, the Approved Contracts (if
any) or the Permitted Encumbrances;

(i)                                     on Closing there shall not exist:

(i)             any information or documentation relating to the Lands or the
Development Rights which was not disclosed or made available by the Vendor or
GPRA, as applicable, to the Purchaser as required by Section 2.2; or

(ii)          any incompleteness of the information or documentation provided to
the Purchaser pursuant to Section 2.2 with respect to the subject matter of such
information or documentation; or

(iii)       any inaccuracy in any of the information or documentation provided
to the Purchaser pursuant to Section 2.2,

the effect of which lack of disclosure, incompleteness or inaccuracy is that the
Purchaser was not aware of facts or circumstances which result, or could be
reasonably expected to result, in a material adverse change in the value of the
Lands or the Development Rights;

(j)                                     the Purchaser shall have received
evidence that the Lands constitute a properly subdivided, legally existing lot
or parcel of land that may be legally conveyed by the Vendor to the Purchaser at
Closing without any further approval by any Governmental Authority;

(k)                                  on Closing the Vendor shall have delivered
vacant possession of the Lands to the Purchaser, subject to the rights of the
Tenants under the Existing Leases and the Approved Leases (if any);

(l)                                     on Closing, the Vendor shall transfer to
the Purchaser good and marketable title in fee simple to the Lands, and the
Purchaser shall have obtained a title insurance commitment (the “Title
Commitment”) in favour of the Purchaser, in form and content satisfactory to the
Purchaser, each free from any Encumbrances, other

15


--------------------------------------------------------------------------------


                                                than Permitted Encumbrances, it
being understood that an owner’s title insurance policy (the “Title Policy”) in
favour of the Purchaser for the full amount of the Purchase Price will be issued
as soon as practical thereafter. For greater certainty, to the extent the Vendor
is unable or unwilling to cure, prior to Closing, any objection to the title
exceptions raised in the draft Title Commitment delivered to the Purchaser, and
the Transaction contemplated hereunder is nevertheless completed, the Purchaser
shall be conclusively deemed to have accepted such exceptions as Permitted
Encumbrances; and

(m)                               if so requested prior to Closing, GPRA shall
have delivered to the Purchaser evidence, reasonably satisfactory to the
Purchaser, confirming (i) the number of Development Rights available to GPRA,
(ii) that GPRA is currently the valid, lien free owner of the Development
Rights, (iii) that GPRA has the ability and legal entitlement to convey and
transfer the Development Rights to the Purchaser at Closing in accordance with
the ULDC and any other Applicable Laws.

The conditions set forth in this Section 4.2 are for the sole benefit of the
Purchaser and each condition may be waived in whole or in part by the Purchaser
by notice to the Vendor and GPRA on or before the applicable date referred to
above.

4.3                         Non-Satisfaction of Conditions

In the event any condition set forth in Section 4.1 or 4.2 is not satisfied or
waived on or before the applicable date and time referred to therein, then this
Agreement shall be terminated and of no further force or effect whatsoever
without any further action by either party hereto, and neither party to this
Agreement shall have a Claim against any other party hereto with respect to this
Agreement unless the reason for the condition not being satisfied is the breach
by such other party of an obligation under this Agreement, in which case a Claim
may be made against such other party. Notwithstanding any other provisions of
this Agreement, if by 5:00 p.m. on the applicable date referred to in Section
4.1 or 4.2, as the case may be, the party having the benefit of the relevant
condition has not given notice to the other party that such condition has been
satisfied or waived, then it shall be conclusively deemed for the purpose of
this Agreement to have neither been satisfied nor waived.

4.4                         Reasonable Efforts to Satisfy Conditions

Each of the Vendor and GPRA shall act in good faith and use reasonable efforts
in the circumstances to satisfy or cause to be satisfied those conditions set
out in Section 2.3 and 4.2 which are within its reasonable control and the
Purchaser shall act in good faith and use reasonable efforts in the
circumstances to satisfy or cause to be satisfied those conditions set out in
Sections 4.1 that are within its reasonable control.

4.5                         Separate Tax Parcel

In the event that on Closing the Lands do not constitute a separate tax parcel,
the Transaction shall be completed and the parties shall pro rate the realty
taxes with the Purchaser providing a cheque payable to the taxing authority for
its pro rata share of realty taxes in respect of the Lands accruing after the
Closing Date to the Vendor within ten (10) Business Days of the

16


--------------------------------------------------------------------------------


receipt of an invoice from the Vendor for such amount.  The Vendor undertakes to
forward such cheque, along with its pro rata share of the taxes, to the taxing
authority on or before the date such taxes are due. The parties agree to
cooperate with each other in order to have the separate tax parcel for the Lands
created, if it is not already a separate tax parcel at the Closing Date, as soon
as reasonably possible after the Closing Date.

ARTICLE 5
TITLE

5.1                         Search of Title

The Purchaser shall be allowed until 5:00 p.m. on the Due Diligence Date, at its
own expense, to examine title to the Lands and the other matters referred to in
the next paragraph and to submit to the Vendor its objections to the title to
the Lands and such matters.

If the Purchaser has any valid objections based on, if applicable: (a) title to
the Lands, (b) the Lands not complying with all Applicable Laws (including
Environmental Laws and zoning and building laws, by-laws and codes), or (c) the
existence of any outstanding municipal or other governmental work orders or
deficiency notices relating to the Lands, then the Purchaser shall deliver a
notice in writing to the Vendor (the “Requisitions Notice”) listing any and all
such objections in reasonable detail on or before 5:00 p.m. on the Due Diligence
Date.  If any such objections cannot be satisfied or corrected prior to the
Closing Date, then the Purchaser may, by written notice to the Vendor, waive
such objections; and if such waiver is not so made then either party may
terminate this Agreement by delivering notice to the other party to such effect
and this Agreement, notwithstanding any intermediate act or negotiations in
respect of such objection, shall be terminated, upon delivery of notice by
either party.

Except for any valid objection so made, and except for any objection going to
the root of title or for any other matter or thing arising on or before the Due
Diligence Date, the Purchaser shall be conclusively deemed to have accepted the
Vendor’s title to the Lands and satisfied itself with respect to the other
matters referred to in this Section 5.1.

ARTICLE 6
CLOSING MATTERS

6.1                         Closing Arrangements

Provided that all conditions precedent to the Purchaser’s obligations to close
as set forth in this Agreement have been satisfied and fulfilled, or waived by
the Purchaser, as the case may be, the Purchaser shall pay the Purchase Price,
subject to the pro-rations adjustments described in Section 3.2 herein, in cash
by wire transfer of immediately available U.S. currency to the Title Insurer,
acting as Escrow Agent (the “Escrow Agent”), in accordance with the terms and
conditions of this Agreement. The Purchaser shall deposit the Purchase Price
with the Escrow Agent, to be held in escrow, as early as reasonably practicable
on the Closing Date. The Escrow Agent shall hold and disburse the Purchase Price
per the terms of this Agreement and pursuant to and in accordance with the
Statement of Adjustments mutually agreed to and executed by the Vendor (or
behalf of itself and GPRA) and the Purchaser.

17


--------------------------------------------------------------------------------


6.2                         Transfer of Development Rights

GPRA hereby acknowledges that upon payment of the Purchase Price by the
Purchaser pursuant to the terms hereof, GPRA does hereby remise, release and
quit-claim to the Purchaser all right, title, interest, claim and demand which
GPRA has in and to all of the Development Rights. At the Closing, GPRA shall
deliver or cause to be delivered such documentation as the Purchaser may
reasonably require to effect and evidence such transfer duly executed by GPRA in
registrable form. GPRA further acknowledges that once the Development Rights are
transferred to the Purchaser, the Purchaser is free to use such Development
Rights (on the Lands or on a “Receiving Area” (as such term is used in the ULDC)
apart from the Lands) or sell the Development Rights to a third party.

6.3                         Vendor’s Documents

The Vendor shall deliver or cause to be delivered at the Closing the following:

(a)                                  a special warranty deed containing
covenants of further assurance (the “Deed”) in respect of the Lands, in favour
of the Purchaser, duly executed by the Vendor;

(b)                                 such notices as the Purchaser may reasonably
require be given to the Tenants under the Existing Leases and the Approved
Leases (if any) and other parties to the assigned Existing Contracts and the
Approved Contracts (if any) of their assignment to the Purchaser, together with
directions relating to the payment of rent under the Existing Leases and the
Approved Leases (if any), and payment of other amounts under the assigned
Existing Contracts and the Approved Contracts (if any), all executed by the
Vendor in such form as the Purchaser may reasonably require;

(c)                                  a direction of the Vendor as to the payment
of the Balance, if there is any payee other than the Vendor;

(d)                                 an undertaking by the Vendor to re-adjust
the Adjustments as provided in Section 3.2;

(e)                                  subject to the terms of Subsection 4.2(l),
good and valid discharges or releases in registrable form of all Encumbrances,
other than Permitted Encumbrances;

(f)                                    all agreements, notices and other
documents required to be executed and delivered by the Vendor pursuant to the
terms of the Existing Leases, the Approved Leases (if any), the Existing
Contracts, the Approved Contracts (if any), the Permitted Encumbrances and all
consents and approvals from, and notifications to, any other Persons required
thereunder in connection with this Transaction;

(g)                                 copies of all records (including computer
records), documents, information and data (including computer data) relating to
the Lands in the possession or control of the Vendor, including without
limitation, all title documents and accounting and payment records;

(h)                                 the assignment of realty tax appeals
contemplated in Subsection 3.2(e);

18


--------------------------------------------------------------------------------


(i)                                     if so requested by the Purchaser,
reliance letters, in form and content acceptable to the Purchaser, acting
reasonably, from each Person who has issued the reports delivered pursuant to
Subsection 2.2;

(j)                                     affidavits in favour of the Title
Insurer, in form and content satisfactory to the Title Insurer, to remove
standard exceptions in the Title Commitment, or as may otherwise be required by
the Title Insurer; and

(k)                                  all other conveyances and other documents
which are required and which the Purchaser has reasonably requested to give
effect to this Transaction, including the proper transfer, assignment and
conveyance of the Subject Assets by the Vendor to the Purchaser, subject to the
Permitted Encumbrances.

6.4                         Purchaser’s Documents

The Purchaser shall deliver or cause to be delivered at the Closing the
following:

(a)                                  a wire transfer for the amount payable to
the Vendor on Closing pursuant to Section 3.1;

(b)                                 an undertaking by the Purchaser to re-adjust
the Adjustments as provided in Section 3.2; and

(c)                                  all other documents which the Vendor has
reasonably requested to give effect to this Transaction.

6.5                         Taxes and Fees

On the Closing Date, the Vendor and the Purchaser shall have the responsibility
of equally splitting all state or county transfer taxes and documentary stamps,
if any, including those payable in connection with the recording of the Deed,
occasioned by the conveyance of the Lands from the Vendor to the Purchaser, as
well as any notary fees incurred in connection therein. On the Closing Date, the
Vendor shall pay all costs and expenses arising from the Purchaser’s search of
title to the Lands. GPRA shall be responsible for, and shall pay, all costs and
expenses associated with any registrations or recordings associated with the
transfer of the Development Rights or the restrictive covenant referred to in 
Section 8.7(d).  On the Closing Date, the Purchaser shall pay the cost of
recording the Deed. The cost of removing any Encumbrances from title to the
Lands shall be at the Vendor’s expense. All unpaid ad valorem taxes due and
payable within the calendar year of the Closing shall be pro-rated between the
Vendor and the Purchaser as of the Closing Date. Any deferred taxes, roll-back
taxes and/or realty taxes (including local improvement charges and assessments)
owing or accrued in respect of the Lands that would have been due by the Vendor
prior to the Closing Date shall be paid by the Vendor on or prior to the Closing
Date. The Vendor agrees to promptly forward to the Purchaser any realty tax
statements for the Lands received by the Vendor after Closing for the period
following the Closing Date, and if the Vendor fails to do so, the Vendor shall
be liable for any penalties the Purchaser has to pay because of the Vendor’s
failure.  Each party shall pay its own legal fees with respect to this Agreement
and the Transaction.  The Purchaser shall be responsible for costs and expenses,
including the premium, incurred in connection with the Title

19


--------------------------------------------------------------------------------


Policy. The Vendor shall be responsible for all costs and expenses incurred in
obtaining: (i) any consents or approvals required to subdivide and legally
convey the Lands to the Purchaser (or to confirm that the Lands are presently
subdivided and legally conveyable); and (ii) an updated survey of the Lands, as
commissioned by the Purchaser.  Escrow Closing costs, if any, shall be shared
equally between the Vendor and the Purchaser.

6.6                         Escrow Closing

All deliveries to be made pursuant to Section 6.3 and 6.4 on the Closing Date
(with the exception of the Registration Documents (as defined below)) (the
“Interim Closing Documents”) shall be delivered into escrow at the offices of
the Purchaser’s Solicitors on or before the Closing Date.  The Registration
Documents shall be delivered into escrow at the offices of the Escrow Agent on
or before the Closing Date. Such Closing Documents shall be held by the
Purchaser’s Solicitors and the Escrow Agent, as the case may be, in escrow until
the Vendor and the Purchaser, each acting reasonably, are satisfied that all
conditions set forth in Sections 4.1 and 4.2 to be satisfied on or before
Closing have been satisfied other than the registration of the Deed and any
other documents, instruments or agreements required to evidence the transfer of
legal title to the Lands from the Vendor in favour of the Purchaser
(collectively, the “Registration Documents”).  At such time as all the
conditions set forth in Sections 4.1 and 4.2 to be satisfied on or before
Closing have been satisfied, the Vendor and the Purchaser shall provide written
instructions to the Escrow Agent confirming same and instructing the Escrow
Agent to release the Registration Documents from escrow for the purposes of
registration.  Upon (i) such registrations being completed, or (ii) the Title
Insurer receiving a gap indemnity from the Vendor in form and content
satisfactory to the Title Insurer, all other Closing Documents (and funds) shall
thereupon be released from escrow by the Purchaser’s Solicitors and the Escrow
Agent, as the case may be, and delivered to the parties entitled thereto.

ARTICLE 7
REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1                         Representations, Warranties and Covenants of the
Vendor

The Vendor hereby represents, warrants and covenants to and in favour of the
Purchaser, as of the Closing Date, as follows:

(a)                                  the Vendor is a limited liability company
duly formed and subsisting under the laws of the State of Delaware, is properly
qualified to do business in the State of Florida, and has the corporate power,
authority, right and capacity to own the Lands and to enter into, execute and
deliver this Agreement and to carry out the transactions contemplated by this
Agreement in the manner contemplated by this Agreement;

(b)                                 the transactions contemplated by this
Agreement have been duly and validly authorized by all requisite corporate
proceedings, and subject to Section 4.1(c), upon execution and delivery by the
Vendor and the Purchaser, this Agreement and all other documents and agreements
to be delivered by the Vendor pursuant to this Agreement shall constitute legal,
valid and binding obligations of the Vendor;

20


--------------------------------------------------------------------------------


(c)                                  neither the execution of this Agreement nor
its performance by the Vendor will result in a breach of any term or provision
or constitute a default under the constating documents or by-laws of the Vendor
or any indenture, mortgage, deed of trust or any other agreement to which the
Vendor is a party or by which it is bound and no approval or other documentation
is necessary to enable the Vendor to complete the Transaction pursuant to this
Agreement in compliance with all existing obligations of the Vendor and in
compliance with all Permitted Encumbrances and any other obligations or
agreements which affect the Lands;

(d)                                 there are no actions, suits or proceedings
pending or threatened against the Vendor which affect the Subject Assets or the
occupancy or use of the Lands by the Vendor or by the Tenants, in law or in
equity, which could affect the validity of this Agreement or any transaction
provided for in this Agreement, the title to the Subject Assets or any part of
the Subject Assets, the value of the Subject Assets or the conveyance of any of
the Subject Assets to the Purchaser;

(e)                                  no Person has any right of first refusal or
option to purchase the Lands, or any part of the Lands; the Vendor has obtained
all consents necessary to this sale of the Lands and no further consents or
approvals are required in connection therewith;

(f)                                    the Vendor is the sole registered owner
of the Lands, has not transferred (or agreed to transfer) any development or
density rights from the Lands and acknowledges that all development or density
rights available or attributable to the Lands are being transferred to the
Purchaser pursuant to the terms of this Agreement;

(g)                                 to the best knowledge of the Vendor, after
due inquiry of all its directors, officers and employees who could reasonably be
expected to have relevant information, neither the Vendor nor any prior owner of
the Lands has (i) made any commitments to any Person relating to the Lands that
would impose an obligation on the Purchaser to make contributions of money or
land, or to install or maintain any improvements thereon, or (ii) executed or
caused to be executed any document with, or for the benefit of, any Governmental
Authority restricting the use, development or occupancy of the Lands;

(h)                                 subject to the terms of Subsection 4.2(l),
with the exception of the Permitted Encumbrances and obligations which may arise
under the Existing Leases or the Approved Leases, on the Closing Date, there
will be no Encumbrances on the title to the Subject Assets or any part thereof;

(i)                                     (i) the Existing Leases disclosed to the
Purchaser pursuant to Section 2.2 and the Approved Leases (if any) are the only
Leases and constitute, in each case, the entire agreement between the Vendor and
the Tenants with respect to the lease or occupancy of space on or within the
Lands; (ii) the Existing Contracts disclosed to the Purchaser pursuant to
Section 2.2 and the Approved Contracts (if any) are the only Contracts relating
to or affecting the Lands as of the date hereof; (iii) the Existing Leases and
the Approved Leases (if any) will be the only Leases

21


--------------------------------------------------------------------------------


                                                affecting the Lands on Closing;
(iv) the Existing Contracts disclosed to the Purchaser on the list delivered
pursuant to Section 2.2 and Approved Contracts (if any) will be the only
Contracts affecting the Lands on Closing; and (vi) each of the Existing Leases,
Approved Leases (if any), Existing Contracts (including Permitted Encumbrances)
and Approved Contracts (if any) is in full force and effect and there is no
default under any of them other than as disclosed in writing to the Purchaser
pursuant to Section 2.2;

(j)                                     as of the date of this Agreement, the
Vendor has not received any written request from any Tenant to assign the
Existing Leases, other than as disclosed in writing to the Purchaser pursuant to
Section 2.2;

(k)                                  the documents and information delivered or
made available to the Purchaser pursuant to Section 2.2 constitute all of the
material documentation with respect to the Subject Assets within the Vendor’s
possession or control;

(l)                                     the Lands constitute a properly
subdivided, legally existing lot or parcel of land that may be legally conveyed
by the Vendor to the Purchaser at Closing without any further approval by any
Governmental Authority;

(m)                               to the best knowledge of the Vendor, after due
inquiry of all its directors, officers and employees who could reasonably be
expected to have relevant information, the Boundary Survey, prepared by John A.
Grant, Jr., Inc. and dated March 12, 2007 describes the Lands as it exists
today, and there have been no material alterations or additions to the Lands
since the date of the survey which would have materially affected the outline or
setbacks of same, nor have there been any buildings erected on the Lands
therein;

(n)                                 the Vendor is not a “foreign corporation”,
“foreign partnership”, “foreign trust”, “foreign estate”, “foreign person”,
“affiliate” of a “foreign person” or a “United States intermediary” of a
“foreign person” within the meaning of the IRC, Sections 897 and 1445, the
Foreign Investments in Real Property Tax Act of 1980, the International Foreign
Investment Survey Act of 1976, the Agricultural Foreign Investment Disclosure
Act of 1978, or the regulations promulgated pursuant to such Acts or any
amendments to such Acts;

(o)                                 the Vendor and each Person owning an
interest (directly or indirectly) in the Vendor is not: (i) identified on the
“Specially Designated Nationals or Blocked Persons List” maintained by the
Office of Foreign Assets Control, Department of Treasury (the “OFAC”) and/or any
other similar list maintained by the OFAC or the United States Department of
Commerce, Bureau of Industry and Security of any other United States
Governmental Authority pursuant to Applicable Laws; and (ii) a person or entity
with whom a United States person is prohibited to engage in transactions
pursuant to any trade embargo, economic sanction, or other prohibition of
Applicable Laws, or Executive Order of the President of the United States or
United Nations decree or resolution, provided however that this Subsection shall
not apply to any Person to the extent that such Person’s interest in the Vendor
is through a U.S. Publicly-Traded Entity and as used in this

22


--------------------------------------------------------------------------------


                                                Agreement, “U.S. Publicly-Traded
Entity” means a Person (other than an individual) whose securities are listed on
a national securities exchange, or quoted on an automated quotation system, in
the United States, or a wholly-owned subsidiary of such a Person;

(p)                                 there are no outstanding obligations
relating to any written notice or order issued by any Governmental Authority in
respect of the Lands alleging any deficiency or non-compliance with any
agreements (including any development or site plan agreements), zoning laws or
by-laws or Environmental Laws of which the Vendor has received written notice
except as have been or will be made available to the Purchaser pursuant to
Section 2.2, and other than as disclosed in writing to the Purchaser, there
shall not be any such outstanding obligations as of the Closing Date, and as of
the Closing Date there are no threatened nor, to the best knowledge of the
Vendor, after due inquiry of all of its directors, officers and employees who
could reasonably be expected to have relevant information, pending notices or
orders relating to any such deficiency or non-compliance;

(q)                                 any fee due to any real estate broker or
agent in respect of this Agreement or the Transaction shall be paid by the
Vendor and the Vendor shall indemnify the Purchaser for any such fees to the
extent a claim is made against the Purchaser relating thereto;

(r)                                    to the best knowledge of the Vendor,
after due inquiry of all of its directors, officers and employees who could
reasonably be expected to have relevant information, the Lands and use thereof
have been, are in compliance with, Environmental Laws, except as specifically
disclosed in Environmental Reports delivered to the Purchaser pursuant to
Section 2.2;

(s)                                  except as have been or will be made
available to the Purchaser pursuant to Section 2.2, there are no environmental
investigations, assessments or audit reports relating to the Lands (including,
without limiting the generality of the foregoing, any Phase I, II or III
environmental assessment reports) undertaken by the Vendor or any other Person
of which the Vendor has knowledge which are in the possession or control of the
Vendor and, to best knowledge of the Vendor, after due inquiry of all of its
directors, officers and employees who could reasonably be expected to have
relevant information, except as specifically disclosed in Environmental Reports
delivered to the Purchaser pursuant to Section 2.2, no underground storage tanks
are or have been located on the Lands;

(t)                                    except as specifically disclosed in
Environmental Reports delivered to the Purchaser pursuant to Section 2.2: (i)
the Vendor has not received any written notice from any competent authority of,
or been prosecuted for, non-compliance with Environmental Laws in respect of the
Lands or use thereof nor has the Vendor or (to the best knowledge of the Vendor,
after due inquiry of all of its directors, officers and employees who could
reasonably be expected to have relevant information) any previous owner of the
Lands settled any allegation of such non-compliance prior to prosecution; (ii)
there are no notices, orders or directions relating to environmental matters
received by the Vendor requiring, or

23


--------------------------------------------------------------------------------


                                                notifying the Vendor that it is
or may be responsible for, any containment, clean-up, remediation, or corrective
action or any work, repairs, construction or capital expenditures to be made
under any Environmental Laws with respect to the Lands; and (iii) neither the
Vendor nor (to the best knowledge of the Vendor, after due inquiry of all its
directors, officers and employees who could reasonably be expected to have
relevant information) any tenant of the Lands, past or present, has caused or
permitted, nor has there been, any release, emission, spill or discharge in any
manner whatsoever, of any Hazardous Substance on, in, around, from or in
connection with the Lands, or its use or operation which would reasonably be
expected to adversely affect the value of the Lands or in respect of which the
owner or occupant of the Lands would reasonably be expected to incur any
liability;

(u)                                 the Vendor has not used, or permitted to be
used, except in compliance with all Environmental Law, the Lands to generate,
manufacture, process, distribute, use, treat, store, dispose of, transport or
handle any Hazardous Substance;

(v)                                 the Vendor has not received any written
notice of any, and there is no threatened nor, to the best knowledge of the
Vendor (after due inquiry of all its directors, officers and employees who could
reasonably be expected to have relevant information) pending eminent domain,
condemnation or rezoning proceedings with respect to the Lands or any part of
the Lands;

(w)                               to the best knowledge of the Vendor, after due
inquiry of all its directors, officers and employees who could reasonably be
expected to have relevant information, the Vendor has not taken any action that
would reasonably be expected to serve as an impediment to the Purchaser
receiving approval of a development plan pursuant to the Comprehensive Plan and
ULDC provisions dealing with the 60/40 Planned Development Option for AgR-PDD
involving both the Lands and the Palm Meadows Training Center Lands.

7.2                         Representations, Warranties and Covenants of GPRA

GPRA hereby represents, warrants and covenants to and in favour of the
Purchaser, as of the Closing Date, as follows:

(a)                                  GPRA is a limited liability company duly
formed and subsisting under the laws of the State of Delaware, is properly
qualified to do business in the State of Florida, and has the corporate power,
authority, right and capacity to enter into, execute and deliver this Agreement
and to carry out the transactions contemplated by this Agreement in the manner
contemplated by this Agreement;

(b)                                 the transactions contemplated by this
Agreement have been duly and validly authorized by all requisite corporate
proceedings, and subject to Section 4.1(c), upon execution and delivery by the
Vendor, GPRA and the Purchaser, this Agreement and all other documents and
agreements to be delivered by GPRA pursuant to this Agreement shall constitute
legal, valid and binding obligations of GPRA;

24


--------------------------------------------------------------------------------


(c)                                  neither the execution of this Agreement nor
its performance by GPRA will result in a breach of any term or provision or
constitute a default under the constating documents or by-laws of GPRA or any
indenture, mortgage, deed of trust or any other agreement to which GPRA is a
party or by which it is bound and no approval or other documentation is
necessary to enable GPRA to complete any transaction or covenant pursuant to
this Agreement in compliance with all existing obligations of GPRA and in
compliance with any other obligations or agreements which affect the Development
Rights or the Palm Meadows Training Center Lands;

(d)                                 there are no actions, suits or proceedings
pending or threatened against GPRA which affect the Development Rights or the
Palm Meadows Training Center Lands, in law or in equity, which could affect the
validity of this Agreement or any transaction or covenant provided for in this
Agreement, the title to the Development Rights or the Palm Meadows Training
Center Lands, the value of the Development Rights or the conveyance of the
Development Rights to the Purchaser;

(e)                                  no Person has any right of first refusal or
option to purchase the Development Rights or the Palm Meadows Training Center
Lands; GPRA has obtained all consents necessary to this sale of the Development
Rights and no further consents or approvals are required in connection
therewith;

(f)                                    GPRA is the sole registered owner of the
Palm Meadows Training Center Lands, which comprise approximately 305 acres;

(g)                                 neither GPRA nor, to the best knowledge of
GPRA, after due inquiry of all its directors, officers and employees who could
reasonably be expected to have relevant information, any prior owner of the Palm
Meadows Training Center Lands has (i) made any commitments to any Person
relating to the Palm Meadows Training Center Lands that would reasonably be
expected to impair GPRA’s ability to complete the Transaction, abide by the
terms of this Agreement or perform any of the covenants contained in this
Agreement, or that would impose any obligation on GPRA that is inconsistent with
the terms of this Agreement, or (ii) executed or caused to be executed any
document with, or for the benefit of any Person or Governmental Authority
restricting the use, development or occupancy of the Palm Meadows Training
Center Lands;

(h)                                 on the Closing Date, there will be no
encumbrances on the title to the Palm Meadows Training Center Lands or any part
thereof that would impair GPRA’s ability to complete the Transaction, abide by
the terms of this Agreement or perform any of the covenants contained in this
Agreement;

(i)                                     the documents and information delivered
or made available to the Purchaser pursuant to Section 2.2 constitute all of the
material documentation with respect to the Development Rights within GPRA’s
possession or control;

25


--------------------------------------------------------------------------------


(j)                                     GPRA is not a “foreign corporation”,
“foreign partnership”, “foreign trust”, “foreign estate”, “foreign person”,
“affiliate” of a “foreign person” or a “United States intermediary” of a
“foreign person” within the meaning of the IRC, Sections 897 and 1445, the
Foreign Investments in Real Property Tax Act of 1980, the International Foreign
Investment Survey Act of 1976, the Agricultural Foreign Investment Disclosure
Act of 1978, or the regulations promulgated pursuant to such Acts or any
amendments to such Acts;

(k)                                  GPRA and each Person owning an interest
(directly or indirectly) in GPRA is not: (i) identified on the “Specially
Designated Nationals or Blocked Persons List” maintained by the Office of
Foreign Assets Control, Department of Treasury (the “OFAC”) and/or any other
similar list maintained by the OFAC or the United States Department of Commerce,
Bureau of Industry and Security of any other United States Governmental
Authority pursuant to Applicable Laws; and (ii) a person or entity with whom a
United States person is prohibited to engage in transactions pursuant to any
trade embargo, economic sanction, or other prohibition of Applicable Laws, or
Executive Order of the President of the United States or United Nations decree
or resolution, provided however that this Subsection shall not apply to any
Person to the extent that such Person’s interest in GPRA is through a U.S.
Publicly-Traded Entity and as used in this Agreement,

(l)                                     GPRA has not received any written notice
of any, and there is no threatened nor, to the best knowledge of GPRA (after due
inquiry of all its directors, officers and employees who could reasonably be
expected to have relevant information) pending eminent domain, condemnation or
rezoning proceedings with respect to the Palm Meadows Training Center Lands or
any part of the Palm Meadows Training Center Lands;

(m)                               to the best knowledge of GPRA, after due
inquiry of all its directors, officers and employees who could reasonably be
expected to have relevant information,

(n)                                 to the best knowledge of GPRA, after due
inquiry of all its directors, officers and employees who could reasonably be
expected to have relevant information, under the Comprehensive Plan and ULDC
provisions dealing with the 60/40 Planned Development Option for AgR-PDD, there
are transferable development rights to develop up to 309 residential dwelling
units available to the Palm Meadows Training Center Lands and the Lands under
the applicable provisions of the Comprehensive Plan, ULDC and other Applicable
Laws (it being noted, for greater certainty, that all of Development Rights are
being transferred to the Purchaser pursuant to the terms of this Agreement
regardless of the number finally determined to exist);

(o)                                 consistent with clauses (q) and (r) below,
GPRA is the valid, lien free owner of the Development Rights, which are all of
the transferable development rights that are available to GPRA or the Palm
Meadows Training Center Lands, and has the ability and legal entitlement to
convey and transfer the Development Rights to the Purchaser in accordance with
the Comprehensive Plan, ULDC and any other Applicable Laws; the provisions of
Section 6.2 of this Agreement are sufficient to

26


--------------------------------------------------------------------------------


                                                fully convey and transfer all of
the Vendor’s right, title, interest, claim and demand in and to the Development
Rights to the Purchaser;

(p)                                 the Palm Meadows Training Center Lands are
an “Eligible Sending Area” in accordance with Article 5 of the ULDC;

(q)                                 GPRA acknowledges that the Purchaser intends
to make use of the Comprehensive Plan and ULDC provisions dealing with the 60/40
Planned Development Option for AgR-PDD and that the required planning
application will involve both the Lands and the Palm Meadows Training Center
Lands; on the Closing Date, there shall not exist any prior agreement,
commitment or obligation which could reasonably be expected to act as an
impediment to GPRA designating a minimum of 305 acres (or such other amount as
GPRA and the Purchaser agree prior to the Closing Date) of the Palm Meadows
Training Center Lands as “preserve area”, as such term is used in the
Comprehensive Plan and ULDC provisions dealing with the 60/40 Planned
Development Option for AgR-PDD, with such designated acres conforming as of the
Closing Date to the required specifications and usages for preserve area as
specified in the Comprehensive Plan and ULDC; and

(r)                                    to the best knowledge of GPRA, after due
inquiry of all of its directors, officers and employees who could reasonably be
expected to have relevant information, there is no impediment to the Purchaser
receiving approval of a development plan pursuant to the Comprehensive Plan and
ULDC provisions dealing with the 60/40 Planned Development Option for AgR-PDD
involving both the Lands and the Palm Meadows Training Center Lands.

7.3                         Representations and Warranties of the Purchaser

The Purchaser represents and warrants to and in favour of each of the Vendor and
GPRA, as of the Closing Date, as follows:

(a)                                  the Purchaser is a corporation duly
existing under the laws of the State of Delaware and has the corporate power,
authority, right and capacity through its general partner, to enter into this
Agreement and to carry out the transactions contemplated by this Agreement in
the manner contemplated by this Agreement;

(b)                                 the transactions contemplated by this
Agreement will, by the Closing Date, have been duly and validly authorized by
all requisite corporate proceedings; upon execution and delivery by the Vendor
and the Purchaser, this Agreement and all other documents and agreements to be
delivered by the Purchaser pursuant to this Agreement shall constitute legal,
valid and binding obligations of the Purchaser; and

(c)                                  the Purchaser has not dealt with, used or
engaged any real estate broker or agent in respect of this Agreement or the
Transaction.

27


--------------------------------------------------------------------------------


7.4                         Survival

(a)           The representations, warranties and covenants of the each of
Vendor the GPRA set out in Sections 7.1 and 7.2 shall be true or fulfilled, as
the case may be, in all material respects on Closing. The representations,
warranties and covenants of the Purchaser set out in Section 7.3 shall be true
or fulfilled, as the case may be, in all material respects on Closing.

(b)           The representations, warranties and certifications contained in
this Agreement or in any Closing Documents shall not merge on Closing but shall
survive for a period of twelve (12) months after the Closing Date (the “Survival
Period”).  The representations and warranties in Subsections 7.1(r) — 7.1(u)
shall survive the Closing for a period of two (2) years.  The party which has
received a representation, warranty or certification, whether in this Agreement
or in any Closing Document, shall give written notice to the other party of each
breach of the representation, warranty or certification, together with details
thereof, promptly after becoming aware of the breach and no later than the last
day of the Survival Period.  Notwithstanding any other provision of this
Agreement or of any Closing Document, no Claim may be asserted or pursued
against any party hereto, or any action, suit or other proceedings commenced or
pursued, for or in respect of any breach of any representation, warranty or
certification made by such party in this Agreement or in any Closing Document
unless written notice of such Claim is received by such party describing in
detail the facts and circumstances with respect to the subject matter of such
Claim on or prior to the last day of the Survival Period, irrespective of
whether the subject matter of such Claim shall have occurred before or after
such date; and upon the expiry of the Survival Period all such representations,
warranties and certifications shall cease to have any effect except to the
extent a written notice of Claim has been previously given in respect thereof in
accordance with this Subsection.

(c)           Each indemnity contained in any Closing Documents shall not merge
on Closing, and there shall be no limitation upon the period for making a Claim
in respect of any indemnity in any Closing Documents and such indemnities shall
survive Closing for an unlimited period, unless otherwise expressly provided in
this Agreement.

(d)           The provisions of this Section 7.4 shall survive and not merge
upon Closing.

Notwithstanding anything contained in this Agreement to the contrary, all of the
representations, warranties and certifications (the “Representations”) which are
made by the Vendor or GPRA and set forth in this Agreement or in any of the
documents or instruments required to be delivered by the Vendor or GPRA under
this Agreement shall be subject to the following conditions and limitation: in
the event that prior to the Closing, the Purchaser gains current actual
knowledge of a fact or circumstance which, by its nature and plainly on its
face, indicates that a Representation is, was or has become untrue or
inaccurate, then the Purchaser shall not have the right to bring any lawsuit or
other legal action against the Vendor or GPRA, nor pursue any other remedies
against the Vendor or GPRA, as a result of the breach of the Representation
caused thereby, but the Purchaser’s sole right shall be to terminate this
Agreement and not proceed with Closing, in which event there shall be no
liability on the part of the Vendor or GPRA for breaches of Representations of
which the Purchaser had current actual knowledge prior to Closing. For greater
certainty and notwithstanding the foregoing, the parties hereto acknowledge and
agree that the mere delivery by the Vendor or GPRA to the Purchaser, and
possession by the Purchaser, of the documents  and instruments contemplated in
Section 2.2 shall not be sufficient

28


--------------------------------------------------------------------------------


to constitute actual knowledge on the part of the Purchaser that a
Representation is, was or has become untrue or inaccurate.

7.5                         Non-Waiver

Each of the Vendor and GPRA agrees that the Purchaser’s right to do searches,
reviews, examinations, investigations, inspections, assessments, audits and
analyses, and the exercise of such right, shall not affect, reduce or mitigate
any of the representations, warranties and covenants of the Vendor or GPRA
contained in this Agreement or any of the damages and costs owing by the Vendor
or GPRA to the Purchaser as a result of any breach of such representations,
warranties and covenants.

ARTICLE 8
INTERIM MATTERS

8.1                         Interim Period

Upon acceptance of this Agreement and thereafter so long as this Agreement is in
effect, (a) the Vendor shall not offer the Subject Assets or any part of the
Subject Assets or any interest therein for sale to any Person other than the
Purchaser nor will it solicit, directly or indirectly, or deal with any offers
to purchase the Subject Assets or any part of the Subject Assets or any interest
therein and (b) GPRA shall not offer the Development Rights or any interest
therein for sale to any Person other than the Purchaser nor will it solicit,
directly or indirectly, or deal with any offers to purchase the Development
Rights or any interest therein.

8.2                         Approvals of the Purchaser

While this Agreement is in effect, the Vendor agrees that it shall not amend,
cancel or accept a surrender or forfeiture of any Leases or Contracts without
the prior written approval of the Purchaser, which may arbitrarily and
unreasonably be withheld, and it shall not enter into any Lease or Contract
without the prior written approval of the Purchaser, which may arbitrarily and
unreasonably be withheld.

The Vendor shall provide the Purchaser with a complete copy of any Approved
Lease or Approved Contract and of any document which creates, amends, cancels,
surrenders or forfeits any Lease or Contract within three (3) Business Days
after it is entered into by the parties thereto.

8.3                         Notice of Default

The Vendor shall forthwith provide to the Purchaser (i) a copy of any notices
that it receives in respect of the Existing Leases, Approved Leases (if any),
Existing Contracts and/or Approved Contracts (if any) alleging default on the
part of the Vendor or requesting the Vendor to perform any obligation thereunder
and any notice alleging default under the Leases, or any Contract that it sends
to another Person, in either case after the date this Agreement is executed and
delivered by the parties hereto; (ii) a copy of any work orders, state or
federal environmental orders or deficiency notices of any nature issued by any
Governmental Authorities having jurisdiction relating to the Lands; and (iii) a
copy of any notice from a Tenant received after the date of this Agreement by
the Vendor which indicates the intention of a Tenant to vacate or

29


--------------------------------------------------------------------------------


assign, as the case may be, its interest in the Lands prior to the scheduled
expiry date of its Existing Lease or requests an abatement or deferral of rent.

8.4                         Approvals

(a)           Whenever in this Agreement it is stated that the approval or
consent of a party is required, it is understood that, except where otherwise
specifically so stated, such approval or consent shall be in writing, and shall
not be unreasonably withheld or delayed.  Furthermore, with respect to such
approvals or consents, unless specifically otherwise stated:

(i)             the party whose approval or consent is required shall, within
three (3) Business Days after receipt of request for approval or consent,
together with available background information relating to the required decision
to enable an informed decision, advise the requesting party in writing either
that it consents or approves, or that it withholds its consent or approval and
in which case it shall set forth, in reasonable details, its reasons for such
withholding; and

(ii)          in the event the notification mentioned in paragraph (i) above is
not delivered within the applicable time limit, the party whose consent or
approval is requested shall conclusively be deemed not to have given its consent
or approval in writing.

8.5                         Risk of Condemnation and Eminent Domain

Each of the Vendor and GPRA shall promptly notify the Purchaser in the event
that it receives a notice of condemnation and/or exercise of eminent domain in
respect of all or any material part of the Lands or the Palm Meadows Training
Center Lands, as applicable, and such notice shall include a copy of the notice
of condemnation and/or exercise of eminent domain and copies of all
correspondence relating thereto in the possession of the Vendor or GPRA, as
applicable. If notice of condemnation and/or exercise of eminent domain is given
prior to Closing, the Purchaser may elect by notice in writing given to the
Vendor and GPRA within ten (10) Business Days after receipt from the Vendor or
GPRA of notice of the proposed condemnation and/or exercise eminent domain
either:

(a)                                  to complete the Transaction, in which case
the Purchaser shall continue to be bound by this Agreement except that any
compensation awarded for expropriation and all right and claim of the Vendor or
GPRA to any such proceeds and compensation not paid by the Closing Date shall be
assigned to the Purchaser; or

(b)                                 to terminate this Agreement, in which event
none of the parties shall have any further liability to the other arising out of
this Agreement.

If the notice of the proposed condemnation and/or exercise of eminent domain is
received by the Vendor or GPRA at such time that there would be insufficient
time for the Purchaser to make its election hereunder, the Closing Date shall be
postponed to a date which is five (5) Business Days after the Purchaser’s
election.

30


--------------------------------------------------------------------------------


8.6                         General Covenants of the Vendor

The Vendor covenants and agrees with the Purchaser that from and after the date
hereof:

(a)                                  the Vendor shall diligently make all
payments to be made and otherwise observe and perform or cause to be observed or
performed all covenants and obligations to be observed or performed by the
Vendor under the Contracts and the Leases;

(b)                                 the Vendor shall not (i) create or permit to
exist any encumbrance against or affecting the Lands or any part thereof or
interest therein or (ii) amend any of the Permitted Encumbrances, except in each
case with the prior written approval of the Purchaser, which approval shall not
be unreasonably withheld by the Purchaser in respect of Permitted Encumbrances;
and

(c)                                  the Vendor shall not consent to or initiate
any amalgamation, winding-up, dissolution, liquidation, reorganization,
reconstruction, arrangement, consolidation, merger or other corporate procedure
whatsoever without the prior written consent of the Purchaser, which consent may
be withheld by the Purchaser in its sole and absolute discretion..

8.7                         General Covenants of GPRA

GPRA covenants and agrees with the Purchaser that from and after the date
hereof:

(a)                                  GPRA shall not consent to or initiate any
amalgamation, winding-up, dissolution, liquidation, reorganization,
reconstruction, arrangement, consolidation, merger or other corporate procedure
whatsoever without the prior written consent of the Purchaser, which consent may
be withheld by the Purchaser in its sole and absolute discretion;

(b)                                 from the Closing Date, GPRA shall not take
any action inconsistent with the fact that the Purchaser owns the Development
Rights and shall not take any action to interfere with any future use, sale or
transfer of the Development Rights by the Purchaser;

(c)                                  GPRA will fully and promptly cooperate with
the Purchaser (or the Purchaser’s designee in the event that any of the
Development Rights are sold to a third party) as may be reasonably required in
connection with the Purchaser’s efforts to obtain permits, approvals and/or
authorizations relating to the Development Rights or the development of the
Lands and, in furtherance thereof, GPRA shall promptly execute and deliver such
applications and other documentation as the Purchaser deems necessary in
connection with such permits, approvals and/or authorizations, including the
required applications or joint submissions in relation to the Comprehensive
Plan’s and ULDC’s 60/40 Planned Development Option for AgR-PDD, with the
Purchaser promptly reimbursing GPRA for all reasonable

31


--------------------------------------------------------------------------------


                                                costs and expenses incurred in
the preparation, execution and delivery of any such applications or
documentation;

(d)                                 when reasonably requested by the Purchaser,
GPRA shall execute and deliver a restrictive covenant (in form satisfactory to
the Purchaser acting reasonably) in relation to, and make the necessary filings
and recordings required by the Comprehensive Plan, ULDC and any other Applicable
Laws in connection with, the designation of a minimum of 305 acres (or such
other amount as GPRA and the Purchaser agree prior to the Closing Date) of the
Palm Meadows Training Center Lands as “preserve area”, as such term is used in
the Comprehensive Plan and ULDC provisions dealing with the 60/40 Planned
Development Option for AgR-PDD; and

(e)                                  prior to the execution and delivery of the
restrictive covenant referred to in clause (d) above, GPRA will ensure that a
minimum of 305 acres (or such other amount as GPRA and the Purchaser agree prior
to the Closing Date) conform at all times to the required specification and
usages for preserve area as specified in the Comprehensive Plan and ULDC and
GPRA will refrain from taking any actions that might in any way prevent it from
executing and delivering the appropriate restrictive covenant when so requested
by the Purchaser.

8.8                         General Covenants of the Purchaser

The Purchaser covenants and agrees with GPRA that from and after the date
hereof:

(a)                                  the Purchaser will not at any time in the
future challenge GPRA’s right to use the Palm Meadows Training Center Lands for
any legally permitted use, subject to Section 8.7, and including, without
limitation, the boarding and running of horses, composting and the housing of
the Palm Meadows Training Center workers; and

(b)                                 the Purchaser will include in any agreements
of sale with third-party buyers of residential property on the Lands a provision
in which the third-party acknowledges and accepts the existence of the Palm
Meadows Training Center and the current and existing condition, use and
operation of the Palm Meadows Training Center.

The provisions of this Section 8.8 shall survive Closing.

ARTICLE 9
ENVIRONMENTAL INDEMNIFICATION

9.1                         Environmental Indemnification by the Vendor

For a period of two (2) years after the Closing Date and no longer (the
“Indemnity Period”) the Vendor agrees to indemnify and save harmless each of the
Purchaser, its directors, officers, employees and agents and any successor to
the Purchaser’s interest in the Lands (including, without limitation, persons to
whom this indemnity is assigned) and all directors, officers, employees and
agents of such successors, from and against any and all Claims

32


--------------------------------------------------------------------------------


suffered or incurred by any such person as a result of or arising directly or
indirectly out of or in connection with any one or more of the following:

(a)                                  any event occurring or any condition
existing on or prior to the Closing Date relating to the Lands which now or
hereafter constitutes a violation of, or gives rise to any liability under,
Environmental Laws; and

(b)                                 any generation, manufacture, processing,
distribution, use, presence, treatment, storage, disposal, release, transport or
handling of any Hazardous Substance in, on, under or from the Lands, whether by
the Vendor or any tenant or any other person prior to the Time of Closing, and
whether or not known at the Time of Closing.

For greater certainty, the Vendor’s obligation to indemnify and save harmless as
provided above exists regardless of whether there has been a breach of any of
the provisions contained in Section 7.1 hereof and regardless of the current
actual knowledge of the Purchaser as at the Closing Date and shall not be
limited in any way by Section 3.3 hereof.

To the extent that any amounts are owing from the Vendor to the Purchaser
pursuant to the environmental indemnification provisions of this Article 9, the
Purchaser shall be entitled to withhold and use as set-off any amounts due to
MEC pursuant to the profit participation provisions of Article 10 hereof.

9.2                         Assignability of Environmental Indemnification

During the Indemnity Period, the Purchaser may, at any time and from time to
time, assign all or any part of the benefit of the indemnity set out in Section
9.1 to any purchaser of, or lender to the Purchaser in respect of, the Lands, by
delivering a notice in writing to the Vendor setting out the Purchaser’s
intention to assign all or part of the benefit of the indemnity and the identity
of the person or persons to whom the assignment is to be made.  Upon any such
assignment, the Vendor shall be bound to indemnify the person or persons named
in such notice to the extent of the assignment of the indemnity as if such
person or persons were a party to this Agreement as the Purchaser.  No such
assignments shall relieve the Vendor of the obligation to indemnify under
Section 9.1 and such obligations shall continue unaffected by the assignment for
the Indemnity Period. Any such assignee may make a further assignment during the
Indemnity Period in accordance with the foregoing provisions, as if all
references therein to the Purchaser were to such assignee.

ARTICLE 10
PROFIT PARTICIPATION

10.1                       Profit Participation

(a)           It is acknowledged that following Closing, the Purchaser may sell
or develop the Lands or a portion thereof (either independently for the
Purchaser’s own account or through a joint venture with a third party).  In
addition, it is acknowledged that following Closing, the Purchaser may sell the
Development Rights to a third party or transfer the Development Rights to a
joint venture with a third party. In connection with the foregoing, the
Purchaser hereby

33


--------------------------------------------------------------------------------


covenants and agrees that it shall grant to the Vendor an unsecured long-term
profit participation of fifteen percent (15%) (the “Profit Participation”) of
the net revenue of the Property or the Development Rights (as calculated below),
if any, after the Purchaser has achieved an internal rate of return (the “IRR”)
of fifteen percent (15%).  The Purchaser shall be deemed to have received a
fifteen percent (15%) IRR when the total capital contributions made from time to
time by the Purchaser with respect to the Lands and the Development Rights are
returned to the Purchaser together with an annual return thereon equal to
fifteen percent (15%), calculated commencing on the date such capital
contributions are made or deemed to have been made and compounded annually to
the extent not paid on a current basis, taking into account the timing and
amounts of all capital contributions by the Purchaser and all revenues of any
kind (including “net revenue” as discussed below) derived from or attributable
to the Lands or the Development Rights and paid (or treated as paid) to the
Purchaser. For greater certainty, (i) the capital contributions by the Purchaser
shall include (without limitation), the Purchase Price, all costs incurred by
the Purchaser (and its affiliates) to rezone or redevelop the Lands and to
market and sell the Lands and/or the Development Rights, and any and all
carrying costs derived from the Closing and (ii) any and all internal Purchaser
fees, charges, allocations or overheads shall be excluded from any calculation
of the IRR.

(b)           For the purposes hereof, in the event the Purchaser sells the
Lands or the Development Rights, “net revenue” shall mean the net cash proceeds
received (or treated as received) by the Purchaser (or, as provided for in
paragraph (g) below, one or more of its affiliates) from such sale, less all
third party costs arising in connection therewith.  In the event the Purchaser
determines not to sell the Lands and/or the Development Rights, but instead
either (i) transfers the Lands and/or the Development Rights to a joint venture
or (ii) develops the Lands, “net revenue” shall mean the value attributed to the
Lands and the Development Rights at the time of transfer to the joint venture,
in the former case, or the value attributed to the Lands by a third party
independent appraisal, in the latter case.

(c)           The Purchaser shall deliver to the Vendor Profit Participation
calculations not later than February 15 of each fiscal year commencing with
fiscal year 2008 if so requested in writing by the Vendor prior to January 1 of
the applicable fiscal year. In addition, the Purchaser shall (i) deliver to the
Vendor Profit Participation calculations not later than forty-five (45) days
after the final parcel of the Lands and the final Development Right has been
sold, transferred to a joint venture or developed and appraised, as applicable
and (ii) pay to the Vendor the Profit Participation, if any, sixty (60) days
after the final parcel of the Lands and the final Development Right has been
sold, transferred to a joint venture or developed and appraised, as applicable.

(d)           In the event the Purchaser has only partially sold, transferred or
developed the Lands and the Development Rights, as applicable, the Vendor may
make a one-time request of payment (the “Vendor Request”) based on a Profit
Participation to be calculated using the net revenue, if any, derived to such
date from that portion of the Lands and Development Rights sold, transferred to
a joint venture or developed, as applicable, together with the value of the
remaining portion of the Lands and the Development Rights on the basis of an
appraisal of such portion of the Lands (with any then-existing improvements and
entitlements) and the Development Rights by a third party independent appraiser
selected by the Purchaser and acceptable to the Vendor, acting reasonably.  The
Vendor Request may be made at any point six (6) months following the Closing
Date. The Purchaser shall deliver to the Vendor Profit Participation
calculations not later than forty-five (45) days after receipt of the Vendor
Request and, where such calculations

34


--------------------------------------------------------------------------------


call for a payment of a Profit Participation to the Vendor, such payment shall
be made no later than fifteen (15) days after delivery of the calculations.

(e)           For greater certainty, upon payment to the Vendor of Profit
Participation pursuant to the terms of either of the preceding two paragraphs,
the Vendor shall have no further right to any Profit Participation and no
further payments shall be due to the Vendor in relation to the Lands or the
Development Rights, as applicable.

(f)            The Purchaser shall, upon completing any Profit Participation
calculation, provide all information and materials to the Vendor in respect of
such Profit Participation calculation used to determine the same in order that
the Vendor may audit the calculation.  The Vendor shall be entitled to conduct
an audit any time within 90 days of receiving the Profit Participation
calculation materials from the Purchaser and shall be entitled to audit all
aspects of Profit Participation calculations completed by the Purchaser or at
the Purchaser’s direction.  Notwithstanding the Vendor’s acceptance of any
payment from the Purchaser with respect to such Profit Participation
calculations, in the event the Vendor completes an independent audit of the
Profit Participation and it is determined by the Vendor’s independent auditors
that the actual calculation of Profit Participation is incorrect, then the
Purchaser and the Vendor shall negotiate in good faith to resolve the
discrepancy, failing which, the parties shall enter into binding arbitration
with respect thereto.

(g)           In the event that the Purchaser transfers all or a portion of the
Lands and the Development Rights to one or more of its affiliates (not including
Magna Entertainment Corp. or any of its subsidiaries), the calculation of IRR
shall take into account and include such transferred portion(s).

(h)           Notwithstanding the foregoing, the Purchaser does not represent or
warrant that any Profit Participation will be available for payment to the
Vendor following the Closing.

(i)            The provisions of this Section 10.1 shall survive the Closing.

ARTICLE 11
GENERAL

11.1                       As-Is/Where-Is Transaction

The Purchaser acknowledges and agrees that except as expressly provided in this
Agreement or in any Closing Documents provided by the Vendor to the Purchaser at
Closing, and without derogating from any indemnities provided by the Vendor
herein or in any Closing Documents, the Vendor makes no representation, warranty
or covenant, express, implied or statutory, of any kind whatsoever with respect
to the Subject Assets, including, without limitation, representation, warranty
or covenant as to title, survey conditions, use of the Subject Assets for the
Purchaser’s intended use, the condition of the Subject Assets, past or present
use, development, investment potential, tax ramifications or consequences,
compliance with any Applicable Laws, present or future zoning, the presence or
absence of Hazardous Substances, the availability of utilities, habitability,
merchantability, fitness or suitability for any purpose, or any other matter
with respect to the Subject Assets, all of which are (without derogating from
any indemnities provided by the Vendor herein or in any Closing Documents),
except as otherwise

35


--------------------------------------------------------------------------------


expressly provided in this Agreement or in any Closing Documents provided by the
Vendor to the Purchaser at Closing, hereby expressly disclaimed by the Vendor.
The provisions of this Section shall survive Closing and the delivery of the
Deed or any expiration or termination of this Agreement without limitation as to
time.

11.2                       No Registration

The parties hereto acknowledge and agree that none of the parties shall
register, or cause to be registered, any instrument, agreement or other document
evidencing any part of Article 10 hereof against title to the Lands and/or the
Development Rights (or any part thereof).  Furthermore, the parties hereto
acknowledge and agree that the Purchaser’s obligations under Article 10 hereof
are personal to the Purchaser (and its successors and permitted assigns), and
the Vendor’s rights in respect thereof shall not be effective to create an
interest in the Lands and/or the Development Rights (or any part thereof).

11.3                       Obligations as Covenants

Each agreement and obligation of each party hereto in this Agreement, even
though not expressed as a covenant, shall be considered for all purposes to be a
covenant.

11.4                       Tender

Any tender of documents or money may be made upon the party being tendered or
upon its solicitors and money may be tendered by certified cheque or bank draft
drawn on or from one of the five largest Schedule I Canadian chartered banks or
a first class bank of the United States of America, or by wire transfer.  All
cheques to be tendered shall be drawn upon one of the five largest Schedule I
Canadian chartered banks, measured by reference to authorized capital.

11.5                       Relationship of the Parties

Nothing in this Agreement shall be construed so as to make the Purchaser a
partner of the Vendor or GPRA and nothing in this Agreement shall be construed
so as to make the Purchaser (i) an owner of the Lands for any purpose until the
Closing Date or (ii) an owner of the Palm Meadows Training Center Lands.

11.6                       Amendment of Agreement

No supplement, modification or waiver of this Agreement, or any provision
thereof, shall be binding unless executed in writing by both parties hereto.

11.7                       Notices

Any notice, request, consent, acceptance, waiver or other communication required
or permitted to be given under this Agreement (the “Notice”) shall be in writing
and shall be given by delivery or telecopy addressed or sent as set out below:

36


--------------------------------------------------------------------------------


(a)                                  in the case of the Purchaser addressed to
it at:

c/o MI Developments Inc.

 

455 Magna Drive

 

Aurora, Ontario, Canada L4G 7A9

 

 

 

Attention:

General Counsel

 

 

 

 

Fax:

905-726-2095

 

 

 

 

with a copy to:

 

 

 

Davies Ward Phillips & Vineberg LLP

 

Suite 4400, 1 First Canadian Place

 

100 King Street West

 

Toronto, Ontario, Canada M5X 1B1

 

 

 

Attention:

Kent F. Beattie

 

 

 

 

Fax:

416-863-0871

 

(b)                                 and in the case of the Vendor and GPRA
addressed to it at:

c/o Magna Entertainment Corp.

 

337 Magna Drive

 

Aurora, Ontario, Canada L4G 7K1

 

 

 

Attention:

Blake S. Tohana

 

 

 

 

Fax:

905-726-2585

 

Any Notice which is delivered or is sent by telecopy in accordance with the
foregoing shall be deemed to have been validly and effectively given and
received on the date it is delivered or sent, unless it is delivered or sent
after 5:00 p.m. on any given day or on a day which is not a Business Day, in
which case it shall be deemed to have been validly and effectively given and
received on the Business Day next following the day it was delivered or sent,
provided that in the case of a Notice sent by telecopy it shall not be deemed to
have been sent unless there has been confirmation of transmission. By giving to
the other party at least three Business Days’ prior Notice, either party may, at
any time and from time to time, change its address for delivery or communication
for the purposes of this Section 10.6.

11.8                       Lawyers as Agents

Notices, approvals, waivers and other documents permitted, required or
contemplated by this Agreement may be given or delivered by the parties or by
their respective solicitors on their behalf.

37


--------------------------------------------------------------------------------


11.9                                                                       
Confidentiality

The parties agree that this Agreement and the transaction of purchase and sale
referred to herein, and any information provided by either party to the other
with respect to this transaction, or the Lands, shall be kept strictly
confidential and no public announcements will be made in respect thereof without
the prior consent of the other party, provided that the parties may give such
information on a confidential basis to their advisors and consultants and as may
be required by Applicable Laws.  Notwithstanding any other provision of this
Agreement, if the Transaction is completed, no party shall have any further
rights, obligations or liability under this Section 10.8, regardless of whether
any such rights, obligations or liability relate to the period prior to or after
the Closing.

11.10                                                                 No
Solicitation

The Vendor agrees that during the term of this Agreement the Vendor will not
solicit a possible sale of all or any part of the Lands with any other party.
GPRA agrees that during the term of this Agreement GPRA will not solicit a
possible sale of all or any part of the Development Rights with any other party.

11.11                                                                 Further
Assurances

Each of the parties hereto shall, at its own cost, from time to time hereafter
and upon any reasonable request of the other, execute and deliver, make or cause
to be made all such further acts, deeds, assurances and things as may be
required or necessary to more effectually implement and carry out the true
intent and meaning of this Agreement.

11.12                                                                 Entire
Agreement

This Agreement constitutes the entire agreement between the parties hereto
pertaining to the agreement of purchase and sale of the Lands and the
Development Rights provided for herein and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, with
respect thereto, and there are no other warranties or representations and no
other agreements between the parties hereto in connection with the agreement of
purchase and sale provided for herein except as specifically set forth in this
Agreement.

11.13                                                                 Waiver

No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision (whether or not similar) nor shall
any waiver constitute a continuing waiver unless otherwise expressed or
provided.

11.14                                                                 Survival
after Termination

Notwithstanding the termination of this Agreement or this Agreement becoming of
no further force or effect whatsoever for any reason, the provisions of Sections
2.4 and 4.3, shall continue to be applicable.

38


--------------------------------------------------------------------------------


11.15                                                                 Survival

This Agreement shall survive the Closing of the Transaction and shall remain in
full force and effect thereafter in accordance with its terms.

11.16                                                                 Assignment

Except for the Purchaser’s right to assign the Development Rights (and any
associated rights and benefits) at any time, neither the Vendor nor the
Purchaser shall assign its rights and/or obligations hereunder (or agree to do
so) without the prior written consent of the other party, which consent may be
withheld by such party in its sole and absolute discretion.

11.17                                                                 Successors
and Assigns

All of the covenants and agreements in this Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall enure to
the benefit of and be enforceable by the parties hereto and their respective
successors and their permitted assigns pursuant to the terms and conditions of
this Agreement.

11.18                                                                
Counterparts

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original hereof, and all of which shall constitute a single agreement
effective as of the date hereof.  Any delivery of an executed copy of this
Agreement by way of telecopy shall constitute delivery hereof, provided that any
party delivering by way of telecopy shall, as soon as reasonably practicable,
deliver an originally executed counterpart of this Agreement to the other
parties.

39


--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

20004 DELAWARE INC.

 

 

 

by

 

 

 

 

Name:

John Simonetti

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

c/s

 

 

Name:

Richard J. Crofts

 

 

 

Title:

Executive Vice-President, Corporate Development, General Counsel and Secretary

 

 

I/We have authority to bind the Corporation.

 

 

 

PALM MEADOWS ESTATES, LLC

 

 

 

by

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

c/s

 

 

Name:

 

 

 

 

Title:

 

 

 

I/We have authority to bind the Corporation

 

 

 

GPRA THOROUGHBRED TRAINING CENTER, INC.

 

 

 

by

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

c/s

 

 

Name:

 

 

 

 

Title:

 

 

 

I/We have authority to bind the Corporation

 


--------------------------------------------------------------------------------


SCHEDULE A

LEGAL DESCRIPTION OF THE LANDS

All of Parcel B and the South 80 Feet of Parcel A, PALM BEACH THOROUGHBRED
TRAINING FARM, according to the Plat thereof, as recorded in Plat Book 96, pages
164-171, of the Public Records of Palm Beach County, Florida.


--------------------------------------------------------------------------------


SCHEDULE B

LEGAL DESCRIPTION OF THE PALM MEADOWS TRAINING CENTER LANDS

PARCEL 1:

All of the Plat of PALM BEACH THOROUGHBRED TRAINING FARM, according to the plat
thereof, as recorded in Plat Book 96, page 164 through 171, inclusive, Public
Records Palm Beach County, Florida.

LESS AND EXCEPT:

All of Parcel B and the South 80.00 feet of Parcel A, PALM BEACH THOROUGHBRED
TRAINING FARM, according to the plat thereof, as recorded in Plat Book 96, page
164 through 171, inclusive, Public Records Palm Beach County, Florida.

PARCEL 2:

That part of Tracts 55, 86, 87 and 118, Block 46, THE PALM BEACH FARMS CO. PLAT
NO. 3, according to the plat thereof, as recorded in Plat Book 2, pages 45
through 54, inclusive, Public Records Palm Beach County, Florida.

AND

That part of Tracts 1 and 32, Block 50, THE PALM BEACH FARMS CO. PLAT NO. 3,
according to the plat thereof, as recorded in Plat Book 2, pages 45 through 54,
inclusive, Public Records Palm Beach County, Florida, lying East of the
Florida’s Turnpike.

TOGETHER WITH THE FOLLOWING RIGHTS OF WAY:

The South ½ of the 30 foot platted right of way as shown on the said Plat of THE
PALM BEACH FARMS COMPANY PLAT NO. 3, lying North of and adjacent to Tract 55,
Block 46, according to the said Plat of THE PALM BEACH FARMS COMPANY PLAT NO. 3
bounded on the East by a line lying 25 feet East of the Northerly extension of
the East line of Tract 55 of said Block 46, and bounded on the West by the East
right of way line of the Florida State Turnpike as described in Deed Book 1113,
pages 434 and 435 of the Public Records Palm Beach County, Florida.

AND ALSO

All of that certain 30 foot right of way lying between Tracts 86 and 87, Block
46, THE PALM BEACH FARMS COMPANY PLAT NO. 3, bounded on the West by the East
right of way line of that certain right of way for the Florida State Turnpike as
descried in Deed Book 1113, pages 434 and 435 of the Public Records Palm Beach
County, Florida and bounded on the East by a line lying 25 feet East of the
Northerly extension of the East line of said Tract 87.


--------------------------------------------------------------------------------


AND ALSO

The North ½ of the 50 foot right of way lying South of Tract 118, Block 46,
according to the said Plat of THE PALM BEACH FARMS COMPANY PLAT NO. 3 bounded on
the West by the East right of way line of the Florida State Turnpike as
described in Deed Book 1113, pages 434 and 435 of the Public Records Palm Beach
County, Florida, and bounded on the East by a line lying 25 feet East of the
Southerly extension of the East line of said Tract 118.

AND ALSO

The South ½ of the 50 foot platted right of way as shown on said Plat of THE
PALM BEACH FARMS COMPANY PLAT NO. 3, lying North of and adjacent to Tract 1,
Block 50, according to the said Plat of THE PALM BEACH FARMS COMPANY PLAT NO. 3
bounded on the East by a line lying 25 feet East of the Northerly extension of
East line of Tract 1 of said Block 50, and bounded on the West by the East right
of way line of the Florida State Turnpike as described in Deed Book 1113, pages
434 and 435, of the Public Records Palm Beach County, Florida.

AND ALSO

All that part of the North ½ of a 30 foot right of way lying South of Tract 32,
Block 50, according to the said Plat of THE PALM BEACH FARMS COMPANY PLAT NO. 3
and its Easterly extension to a line lying 25 foot East of and parallel with the
East line of said Tract 32, all lying East of the East right of way line of the
Florida’s Turnpike as described in Deed Book 1113, pages 434 and 435 of the
Public Records Palm Beach County, Florida.

AND ALSO

The West ½ of that certain 50 foot road right of way lying adjacent to the East
line of Tracts 1 and 32, Block 50, according to the said Plat of PALM BEACH
FARMS COMPANY PLAT NO. 3.

AND ALSO

All of that certain 25 foot road right of way lying adjacent to the East line of
Tracts 55, 86, 87 and 118, Block 46, according to the said Plat of PALM BEACH
FARMS COMPANY PLAT NO. 3.

LESS AND EXCEPT THE FOLLOWING DESCRIBED PROPERTY:

A portion of the North ½ of the 30 foot Platted road right of way lying South of
Tracts 17 through 32, Block 50; portions of Tracts 32 and 1, Block 50; a portion
of the 50 foot platted road right of way lying between Blocks 50 and 48;
portions of tracts 115 and 87, Block 46; a portion of the 30 foot platted road
right of way lying between Tracts 87 and 88 of said Block 46; portions of Tracts
86 and 65; a portion of the South ½ of the 30 foot platted road lying North of
Tracts 55 through 70, Block 46, all of PALM BEACH FARMS COMPANY PLAT NO. 3,
according to the Plat thereof, as recorded in Plat Book 2, pages 45 through 54,
of the Public Records Palm Beach County, Florida, described as follows:

2


--------------------------------------------------------------------------------


Begin at the intersection of the West right of way of the Sunshine State Parkway
(Miami to Fort Pierce Section) according to the right of way map station
2016+27.78 to 2126+18.91 Palm Beach County (Contract 3.2, sheets 6 and 7 of 13)
with the South line of the said North ½ of the 30 foot platted road right of way
lying South of Tracts 17 through 32, Block 50 of said PALM BEACH FARMS COMPANY
PLAT NO. 3; thence South 89 degrees 59 minutes 00 seconds West, along said South
line, a distance of 7.58 feet thence North 00 degrees 06 minutes 36 seconds
West, along the West boundaries of said Tracts 32 and 1, Block 50 and the
Northerly and Southerly extensions thereof, also along the West boundaries of
said Tracts 118, 87, 86 and 55, Block 46 and the Northerly and Southerly
extensions thereof, a distance of 4075.16 feet to the North boundary of the said
South ½ of the 30 foot platted road right of way lying North of Tracts 55
through 70, Block 46; thence North 89 degrees 57 minutes 42 seconds East, along
said North boundary a distance of 6.80 feet to the said West right of way of
said Sunshine State Parkway; thence South 00 degrees 07 minutes 15 seconds East,
along said West right of way a distance of 4075.17 feet to the POINT OF
BEGINNING.

3


--------------------------------------------------------------------------------


SCHEDULE C

LIST OF EXISTING CONTRACTS

None.


--------------------------------------------------------------------------------


SCHEDULE D

LIST OF EXISTING LEASES

None.


--------------------------------------------------------------------------------